            CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 1 of 77




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Sumaya Aden, as next-of-kin and trustee for
 the Estate of Isak Abdirahman Aden,
 Decedent
                                 Plaintiff,

 v.                                                         COMPLAINT
                                                      (JURY TRIAL DEMANDED)
 City of Bloomington, Minnesota; City of
 Burnsville, Minnesota; City of Eagan,
 Minnesota; City of Edina, Minnesota; Officer
 Jacob Peterson; Officer Matthew Ryan;
 Officer Daniel Nelson; Officer Adam Stier;
 Officer Anthony Kiehl; Chief Roger New;
 Lieutenant Andrew Speakman; Sergeant
 Corey Cardenas; Sergeant Maksim Yakovlev;
 and John and Jane Does 1-10,
                                 Defendants.


       Sumaya Aden, as trustee for the Estate of Isak Abdirahman Aden, Decedent

(hereinafter the “Estate”) brings this action against Defendants for damages and other relief

relating to, inter alia, claims under the Fourth and Fourteenth Amendments of the United

States Constitution, 42 U.S.C. §§ 1983 and 1988, the Constitution of the State of

Minnesota, and other tort/negligence law. As for its causes of action against the above-

named defendants, the Estate states and alleges as follows:

                                    INTRODUCTION

       1.     This civil rights and state tort action seeks compensatory and punitive

damages from defendants for violating various rights under the United States Constitution,

Minnesota Constitution, and state law in connection with the fatal officer-involved

shooting of Isak Abdirahman Aden on July 2, 2019.

                                             1
            CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 2 of 77




                              JURISDICTION AND VENUE

       2.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343(a)(3)-(4) because the Estate asserts claims arising under the laws of the United States

including 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of the United

States Constitution.

       3.      This Court has supplemental jurisdiction over the Estate’s claims arising

under state law pursuant to 28 U.S.C. § 1367(a), because those claims are so related to the

federal claims that they form part of the same case or controversy under Article III of the

United States Constitution.

       4.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants

reside in this district and all incidents, events, and occurrences giving rise to this action

occurred in this district.

                                        PARTIES

       5.      At all relevant times, Decedent Isak Abdirahman Aden was an individual

residing in Columbia Heights, Minnesota.

       6.      Sumaya Aden is the sister of Isak Abdirahman Aden and was appointed the

trustee of the estate of Isak Abdirahman Aden on December 26, 2019 by the Honorable M.

Jacqueline Regis, District Court Judge of the Fourth Judicial District, County of Hennepin,

Minnesota, court file number 27-cv-19-21119.

       7.      At all relevant times, Defendant City of Bloomington, Minnesota (hereinafter

“Defendant Bloomington”) is and was a municipal corporation existing under the laws of

the State of Minnesota. Defendant Bloomington is a chartered subdivision of the State of

                                             2
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 3 of 77




Minnesota with the capacity to be sued. Defendant Bloomington is responsible for the

actions, omissions, policies, procedures, practices, and customs of its various agents and

agencies, including the Bloomington Police Department and its agents and employees. At

all relevant times, Defendant Bloomington was responsible for assuring that the actions,

omissions, policies, procedures, practices, and customs of the Bloomington Police

Department and its agents and employees complied with the laws of the United States and

State of Minnesota. At all relevant times, Defendant Bloomington was the employer of

Defendants Ryan, Nelson, Stier, Kiehl, Cardenas.

      8.     At all relevant times, Defendant City of Burnsville, Minnesota (hereinafter

“Defendant Burnsville”) is and was a municipal corporation existing under the laws of the

State of Minnesota. Defendant Burnsville is a chartered subdivision of the State of

Minnesota with the capacity to be sued. Defendant Burnsville is responsible for the

actions, omissions, policies, procedures, practices, and customs of its various agents and

agencies, including the Burnsville Police Department and its agents and employees. At all

relevant times, Defendant Burnsville was responsible for assuring that the actions,

omissions, policies, procedures, practices, and customs of the Burnsville Police

Department and its agents and employees complied with the laws of the United States and

State of Minnesota. At all relevant times, Defendant Burnsville was the employer of

Defendant Yakovlev.

      9.     At all relevant times, Defendant City of Eagan, Minnesota (hereinafter

“Defendant Eagan”) is and was a municipal corporation existing under the laws of the State

of Minnesota. Defendant Eagan is a chartered subdivision of the State of Minnesota with

                                            3
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 4 of 77




the capacity to be sued. Defendant Eagan is responsible for the actions, omissions, policies,

procedures, practices, and customs of its various agents and agencies, including the Eagan

Police Department and its agents and employees. At all relevant times, Defendant Eagan

was responsible for assuring that the actions, omissions, policies, procedures, practices,

and customs of the Eagan Police Department and its agents and employees complied with

the laws of the United States and State of Minnesota. At all relevant times, Defendant

Eagan was the employer of Defendants New, Speakman, and Peterson.

       10.     At all relevant times, Defendant City of Edina, Minnesota (hereinafter

“Defendant Eagan”) is and was a municipal corporation existing under the laws of the State

of Minnesota. Defendant Edina is a chartered subdivision of the State of Minnesota with

the capacity to be sued. Defendant Edina is responsible for the actions, omissions, policies,

procedures, practices, and customs of its various agents and agencies, including the Edina

Police Department and its agents and employees. At all relevant times, Defendant Edina

was responsible for assuring that the actions, omissions, policies, procedures, practices,

and customs of the Edina Police Department and its agents and employees complied with

the laws of the United States and State of Minnesota.

       11.     Defendants Bloomington, Burnsville, Eagan, and Edina shall hereinafter be

collectively referred to as the “Defendant Cities.”

       12.     At all relevant times, Defendant Jacob Peterson was a police officer for

Eagan Police Department and was acting under color of law within the course and scope

of his duties as an officer of the Eagan Police Department and with complete authority and

ratification of his principal, Defendant Eagan. In doing the acts and/or failing or omitting

                                             4
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 5 of 77




to act as hereinafter described, Defendant Peterson was acting on the implied and actual

permission and consent of Defendant Cities and Defendants New, Speakman, Cardenas,

and Yakovlev. Defendant Peterson is sued in his individual capacity and in his official

capacity as an officer of the Eagan Police Department.

       13.     At all relevant times, Defendant Matthew Ryan was a police officer for the

Bloomington Police Department and was acting under color of law within the course and

scope of his duties as an officer of the Bloomington Police Department and with complete

authority and ratification of his principal, Defendant Bloomington. In doing the acts and/or

failing or omitting to act as hereinafter described, Defendant Ryan was acting on the

implied and actual permission and consent of Defendant Cities and Defendants New,

Speakman, Cardenas, and Yakovlev. Defendant Ryan is sued in his individual capacity and

in his official capacity as an officer of the Bloomington Police Department.

       14.     At all relevant times, Defendant Daniel Nelson was a police officer for the

Bloomington Police Department and was acting under color of law within the course and

scope of his duties as an officer of the Bloomington Police Department and with complete

authority and ratification of his principal, Defendant Bloomington. In doing the acts and/or

failing or omitting to act as hereinafter described, Defendant Nelson was acting on the

implied and actual permission and consent of Defendant Cities and Defendants New,

Speakman, Cardenas, and Yakovlev. Defendant Nelson is sued in his individual capacity

and in his official capacity as an officer of the Bloomington Police Department.

       15.     At all relevant times, Defendant Adam Stier was a police officer for the

Bloomington Police Department and was acting under color of law within the course and

                                             5
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 6 of 77




scope of his duties as an officer of the Bloomington Police Department and with complete

authority and ratification of his principal, Defendant Bloomington. In doing the acts and/or

failing or omitting to act as hereinafter described, Defendant Stier was acting on the implied

and actual permission and consent of Defendant Cities and Defendants New, Speakman,

Cardenas, and Yakovlev. Defendant Stier is sued in his individual capacity and in his

official capacity as an officer of the Bloomington Police Department.

       16.     At all relevant times, Defendant Anthony Kiehl was a police officer for the

Bloomington Police Department and was acting under color of law within the course and

scope of his duties as an officer of the Bloomington Police Department and with complete

authority and ratification of his principal, Defendant Bloomington. In doing the acts and/or

failing or omitting to act as hereinafter described, Defendant Kiehl was acting on the

implied and actual permission and consent of Defendant Cities and Defendants New,

Speakman, Cardenas, and Yakovlev. Defendant Kiehl is sued in his individual capacity

and in his official capacity as an officer of the Bloomington Police Department.

       17.     Defendants Peterson, Ryan, Nelson, Stier, and Kiehl are hereinafter

collectively referred to as the “Lethal Force Defendants.”

       18.     At all relevant times, Defendant Roger New was the Chief of Police for the

Eagan Police Department with managerial, supervisory, and policymaking duties and was

acting under color of law within the course and scope of his duties as an officer of the

Eagan Police Department and with complete authority and ratification of his principal,

Defendant Eagan. In doing the acts and/or failing or omitting to act as hereinafter

described, Defendant New was acting on the implied and actual permission and consent of

                                              6
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 7 of 77




Defendant Cities. Defendant New is sued in his individual capacity and in his official

capacity as an officer of the Eagan Police Department.

       19.     At all relevant times, Defendant Andrew Speakman was a Lieutenant for the

Eagan Police Department with managerial, supervisory, and policymaking duties and was

acting under color of law within the course and scope of his duties as an officer of the

Eagan Police Department and with complete authority and ratification of his principal,

Defendant Eagan. In doing the acts and/or failing or omitting to act as hereinafter

described, Defendant Speakman was acting on the implied and actual permission and

consent of Defendant Cities. Defendant Speakman is sued in his individual capacity and in

his official capacity as an officer of the Eagan Police Department.

       20.     At all relevant times, Defendant Corey Cardenas was a Sergeant for the

Bloomington Police Department with managerial, supervisory, and policymaking duties

and was acting under color of law within the course and scope of his duties as an officer of

the Bloomington Police Department and with complete authority and ratification of his

principal, Defendant Bloomington. In doing the acts and/or failing or omitting to act as

hereinafter described, Defendant Cardenas was acting on the implied and actual permission

and consent of Defendant Cities. Defendant Cardenas is sued in his individual capacity and

in his official capacity as an officer of the Bloomington Police Department.

       21.     At all relevant times, Defendant Maksim Yakovlev was a Sergeant for the

Burnsville Police Department and was acting under color of law within the course and

scope of his duties as an officer of the Burnsville Police Department and with complete

authority and ratification of his principal, Defendant Burnsville. In doing the acts and/or

                                             7
                CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 8 of 77




failing or omitting to act as hereinafter described, Defendant Yakovlev was acting on the

implied and actual permission and consent of Defendant Cities. Defendant Yakovlev is

sued in his individual capacity and in his official capacity as an officer of the Burnsville

Police Department.

          22.     Defendants New, Speakman, Cardenas, and Yakovlev are hereinafter

collectively referred to as the “Supervising Defendants.”

          23.     At all relevant times, Defendants John and Jane Does 1-10 were officers in

the various police departments and were acting under color of law within the course of his

or her duties as an officer for their respective law enforcement agency and with complete

authority and ratification of his or her principals, the Defendant cities, Defendant Dakota,

and/or Defendant Minnesota. In doing the acts and/or failing or omitting to act as

hereinafter described, Defendants John and Jane Does 1-10 were acting on the implied and

actual permission and consent of Defendant Cities, Defendant Dakota, and Defendant

Minnesota and Defendants New, Speakman, Cardenas, and Yakovlev. Defendants John

and Jane Does 1-10 are sued in their individual and official capacities.

          24.     The true names and capacities, whether individual, corporate, association, or

otherwise of Defendants John and Jane Does 1-10, inclusive, are unknown to the Estate,

who otherwise sues these Defendants by such fictitious names. The Estate may seek leave

to amend this compliant to show the true names and capacity of these Defendants when

they have been ascertained and new information comes to light. Each of the fictitiously

named Defendants is responsible in some manner for the conduct and liabilities alleged

herein.

                                                8
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 9 of 77




       25.     The parties identified in Paragraphs 6 – 23 shall hereinafter be collectively

referred to as the “Law Enforcement Defendants.”

       26.     All of the acts complained of herein by the Estate against Law Enforcement

Defendants were done and performed by said Law Enforcement Defendants by and through

their authorized agents, servants, and/or employees, all of whom at all relevant times herein

were acting within the course, purpose and scope of said agency, service, and/or

employment capacity. Moreover, Law Enforcement Defendants and their agents ratified

all of the acts complained of herein.

                         FACTS COMMON TO ALL CLAIMS

Isak Abdirahman Aden was a Young, Black, Somali Male Who was Well-Loved and
Respected in his Community, a Dedicated Employee, and Promising Student at the
University of Minnesota.

       27.     Mr. Aden was a young, Black male of Somali descent.

       28.     Mr. Aden had no criminal history, other than driving violations.

       29.     Mr. Aden had no history of violence.

       30.     Mr. Aden immigrated to the United States in 2006 from Somalia with his

grandmother and younger siblings after the deaths of both of his parents in the Somali civil

war.

       31.     As the eldest, Mr. Aden acted as the head of his family, caring and providing

for his younger siblings and elderly grandmother.

       32.     Mr. Aden was a driven, intelligent, and successful man. He worked at Wells

Fargo for many years before being recruited by Spire Credit Union. He studied at the



                                             9
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 10 of 77




University of Minnesota, majoring in information technology and pursuing a career in

cyber security. He also owned his own home healthcare company.

       33.     Mr. Aden was well-loved and respected by his family, friends, co-workers,

and community.

       34.     The Law Enforcement Defendants unjustifiably shot and killed Mr. Aden

when he was just 23 years of age.

Ms. Asnake Notified the Law Enforcement Defendants that Mr. Aden was Upset Due
to the Dissemination of Explicit Photographs of Him and that He Did Not Threaten
Her with the Handgun or have a History of Violence.

       35.     Mr. Aden and Tigst Asnake were in a romantic relationship, which lasted for

approximately 9 months.

       36.     An argument between Mr. Aden and Ms. Asnake precipitated the facts

relevant to this lawsuit.

       37.     Prior to the unlawful killing of Mr. Aden by the Law Enforcement

Defendants, Ms. Asnake provided the Law Enforcement Defendants relevant information.

       38.     Prior to the killing, she notified the Law Enforcement Defendants that Mr.

Aden did not have a history of violence generally or towards her.

       39.     Prior to the killing, she notified the Law Enforcement Defendants that on or

around July 2, 2019, Mr. Aden drove to Ms. Asnake’s apartment, arriving before Ms.

Asnake returned home from work. Ms. Asnake stated that this was not unusual.

       40.     Prior to the killing, she notified the Law Enforcement Defendants that Mr.

Aden was upset because he believed that Ms. Asnake had disseminated explicit

photographs of Mr. Aden without his knowledge or consent.

                                            10
              CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 11 of 77




       41.      Prior to the killing, she notified the Law Enforcement Defendants that Mr.

Aden told her that he earlier received an anonymous phone call wherein an individual

stated that he or she had viewed explicit photographs of Mr. Aden.

       42.      Prior to the killing, she notified the Law Enforcement Defendants that upon

her arrival home from work, Mr. Aden and Ms. Asnake spoke in her vehicle for

approximately 20-30 minutes before they drove away from her apartment complex together

in her car.

       43.      Prior to the killing, she notified the Law Enforcement Defendants that Mr.

Aden never threatened her with the handgun, admitting that her prior statement to the 911

operator that Mr. Aden had threatened her with a handgun was untrue.

       44.      Prior to the killing, she clarified to the Law Enforcement Defendants that she

only saw the handgun in Mr. Aden’s waistband and became panicked, causing her to flee

the vehicle.

       45.      The Law Enforcement Defendants described Ms. Asnake as hostile,

uncooperative, and angry.

       46.      When the Law Enforcement Defendants went to Ms. Asnake’s home, she

refused to answer the door.

       47.      Ms. Asnake further refused to answer telephone calls from the Law

Enforcement Defendants and, when she did, she told the Law Enforcement Defendants that

she was busy, refused to answer the Law Enforcement Defendants’ inquiries, and abruptly

hung up on the Law Enforcement Defendants.



                                              11
              CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 12 of 77




        48.     Although Ms. Asnake called 911 at approximately 6:05 p.m. on July 2, 2019,

she refused to meet face-to-face with the Law Enforcement Defendants until hours later.

        49.     Detective Karin Pederson, a member of the Eagan Police Department’s

negotiation team, recalled that Ms. Asnake told the Law Enforcement Defendants that “I

don’t care if you shoot him or I do or he shoots himself, I want out.”

        50.     At the time of the shooting, the Law Enforcement Defendants knew that Ms.

Asnake had been uncooperative and combative, had made threatening statements regarding

Mr. Aden, and had significantly changed the story she originally described to the 911

operator.

The Law Enforcement Defendants’ Militarized, Aggressive Response Fully and
Securely Contained Mr. Aden to the Vacant, Industrial Parking Lot and Virtually
Eliminated any Risk to the Public.

        51.     At approximately 6:44 p.m. on July 2, 2019, the Law Enforcement

Defendants, responding to Ms. Asnake’s 911 call, located Mr. Aden walking in an

industrial area north of the intersection of Highway 13 and Seneca Road in Eagan,

Minnesota.

        52.     Mr. Aden thereafter walked into a vacant, industrial parking lot located at

1971 Seneca Drive, Eagan, Minnesota, sat down on a curb, and placed a handgun to his

head.

        53.     Mr. Aden sat down on the curb in the vacant industrial parking lot at 6:44

p.m., long after normal business hours and when the area was largely unoccupied.




                                             12
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 13 of 77




       54.     The Law Enforcement Defendants thereafter mounted a militarized response

involving multiple jurisdictions, quickly and fully containing Mr. Aden with both an inner

and outer perimeter.

       55.     The Law Enforcement Defendants’ manned the inner and outer perimeter

with dozens of law enforcement personnel and vehicles and were assisted by an industrial

fence and gate which, for reasons unexplained, the Law Enforcement Defendants elected

not to close despite having four armored vehicles on site.

       56.     In the inner perimeter, the Law Enforcement Defendants positioned no less

than two dozen officers, many or all of whom were highly trained members of the elite

special weapons and tactics (“SWAT”) teams.

       57.     These team members wore tactical body armor and helmets, carried military-

style assault weapons and/or less lethal weapons, and/or were equipped with bullet-proof

and/or resistant ballistic shields.

       58.     At least four members of the SWAT teams were highly trained snipers armed

with sniper rifles and positioned on a rooftop across the street or in the grass directly in

front of Mr. Aden.

       59.     Assisting these officers were at least three K-9 units, which were to be

deployed to chase down, attack, and subdue Mr. Aden if he attempted to run from the

parking lot.

       60.     Additionally, the Law Enforcement Defendants utilized a Mine-Resistant

Ambush Protected vehicle (“MRAP”) and two Bearcat Armored Tactical Vehicles, placing



                                            13
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 14 of 77




such in front and to the left of Mr. Aden and stationing SWAT team members armed with

assault rifles in the vehicles’ gun turrets.

       61.     A fourth armored vehicle was additionally on scene and available to the Law

Enforcement Defendants.

       62.     The Law Enforcement Defendants’ containment of Mr. Aden was further

assisted by a tall, industrial fence directly to Mr. Aden’s right that fully enclosed an

automobile repair shop parking lot.

       63.     The Law Enforcement Defendants illuminated the area with flood lights and

headlights from multiple vehicles.

       64.     The Law Enforcement Defendants could clearly observe Mr. Aden after dark

because of the flood lights and headlights.

       65.     The flood lights and headlights also largely blinded Mr. Aden to police

movements.

       66.     The inner perimeter, consisting of SWAT teams, snipers, K-9 units, armored

vehicles, and an industrial fence fully and completely contained Mr. Aden.

       67.     However, the Law Enforcement Defendants also created a secondary, outer

perimeter to further contain Mr. Aden, which was comprised of dozens more officers and

police vehicles.

       68.     This outer perimeter also included units that further sealed a small gap

between the industrial fence and the building located at 1971 Seneca Road.




                                               14
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 15 of 77




       69.     The Law Enforcement Defendants responded to Mr. Aden with

overwhelming force and there was no reasonable possibility that Mr. Aden could escape

from the scene.

       70.     Indeed, it is difficult to imagine how an individual could be better contained

than to be surrounded by multiple perimeters comprised of SWAT teams, patrol officers,

armored vehicles, snipers, K-9 units, and an industrial fence.

       71.     Further, the overwhelming show of force, including by using vehicles and

weapons designed exclusive for assault, from four metropolitan police departments was

inappropriate to the situation and unnecessarily heightened tension and added confusion

and fear to a situation that could have been brought to a peaceful resolution rather than

resulted in the death of Mr. Aden.

Multiple Audio and Video Recordings Clearly Show that Mr. Aden Posed No
Immediate Threat for At Least Four Hours Prior to the Assault.

       72.     At approximately 6:44 p.m. Mr. Aden sat on the curb in the vacant parking

lot and, at approximately 10:37 p.m., the Law Enforcement Defendants launched an assault

against Mr. Aden that began with the throwing of a flashbang grenade and resulted in Mr.

Aden’s death.

       73.     The events in the vacant industrial parking lot were recorded on multiple

audio and video recording devices.

       74.     The audio and/or video recordings show that Mr. Aden remained seated on

the curb at all times between 6:44 p.m. and 10:37 p.m.




                                             15
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 16 of 77




       75.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden attempt to stand up from his seated position.

       76.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden attempt to flee.

       77.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden intentionally point the handgun at a law enforcement.

       78.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden make intentional, threatening gestures towards a law

enforcement officer.

       79.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden even point a finger towards a law enforcement officer.

       80.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden verbally threaten to harm, injure, or kill any person other than

himself.

       81.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden issue any ultimatum.

       82.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden act erratically.

       83.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. did Mr. Aden act aggressively towards any law enforcement officer.

       84.     The audio and/or video recordings show that at no time between 6:44 p.m.

and 10:37 p.m. was Mr. Aden an immediate threat.

                                            16
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 17 of 77




       85.     The audio and/or video recordings show that Mr. Aden placed the handgun

on the ground at approximately 8:56 p.m. and did not touch the gun at any time thereafter

before the Law Enforcement Defendants threw the flashbang.

       86.     At all times, Mr. Aden remained seated and calm and communicated with

the Law Enforcement Defendants when he was permitted.

The Law Enforcement Defendants Failed to Provide Mr. Aden Any Means to
Communicate for Nearly Three Hours and Then Shot and Killed Mr. Aden
Approximately One Hour Later Despite His Substantial Compliance with the Law
Enforcement Defendants.

       87.     Eagan Police Department Officer Jeff Thul and Sergeant Matthew Ondrey

were two of the initial responders.

       88.     Soon after Mr. Aden initially sat down in the vacant parking lot, Sergeant

Ondrey issued the first rules of engagement to other law enforcement officials, instructing

that less lethal weapons and K-9 units were to be deployed should Mr. Aden attempt to flee

from the parking lot, whether with or without the gun.

       89.     As the Law Enforcement Defendants incorporated more and more personnel,

including SWAT operators and armored vehicles, the rules of engagement should Mr.

Aden attempt to flee were modified to require progressive use of force; permitting the use

of less lethal weapons and then K-9 units and then, should both fail, the use of deadly force.

       90.     Officer Thul initially attempted to communicate with Mr. Aden by shouting

commands at Mr. Aden.

       91.     In response to Officer Thul, Mr. Aden placed the gun on the ground.




                                             17
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 18 of 77




       92.     Officer Thul indicated that Mr. Aden attempted to respond verbally, but

Officer Thul struggled to hear Mr. Aden over the sound of his vehicle’s engine.

       93.     Although Officer Thul stated in an interview the Minnesota Bureau of

Criminal Apprehension (“BCA”) that Mr. Aden was not threatening anyone with the

handgun, Officer Thul recalled thinking shortly after the incident began that “I’m gonna

have to shoot this guy.”

       94.     Officer Thul then moved into an armored vehicle and attempted to

communicate with Mr. Aden on a public announcement speaker system.

       95.     Eagan Police Department negotiator Officer Joseph Moseng relieved Officer

Thul and assumed responsibility for communicating with Mr. Aden.

       96.     Members of the Eagan negotiation team assisted Officer Moseng, including

Detective Karin Pederson and Officer Moseng’s partner, Officer Tracy Harrell.

       97.     Officer Moseng continued to engage in one-way communications with Mr.

Aden via the PA system after assuming control of the negotiations.

       98.     However, because of the noise from the various police vehicles and Officer

Moseng’s location inside the armored vehicle, two-way communication between Mr. Aden

and the Law Enforcement Defendants was virtually impossible and Mr. Aden could not

communicate with the Law Enforcement Defendants.

       99.     The Law Enforcement Defendants were aware that Mr. Aden could not

communicate with the Law Enforcement Defendants.

       100.    For almost three hours, the Law Enforcement Defendants failed to provide

Mr. Aden with any means of two-way communication with Officer Moseng.

                                            18
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 19 of 77




          101.   It took the Law Enforcement Defendants nearly three hours to devise a plan

to provide Mr. Aden with a cellular telephone, which they took from an officer on scene.

          102.   The Law Enforcement Defendants monitored and recorded some, but not all,

of the communications between the Officer Moseng and Mr. Aden on that cellular

telephone.

          103.   In total, the Law Enforcement Defendants engaged Mr. Aden in two-way

communications for only one hour and sixteen minutes before launching an assault.

          104.   Indeed, the Law Enforcement Defendants intended to assault Mr. Aden

earlier, thereby intending to permit Mr. Aden even less time to communicate with the Law

Enforcement Defendants, but called off the assault before it could be launched.

          105.   Even after that short, additional delay, upon information and belief, the Law

Enforcement Defendants assaulted Mr. Aden much more quickly and forcefully than other

similarly situated individuals who were not of Mr. Aden’s race, ethnicity, and national

origin.

Mr. Aden Engaged in Good Faith Communications with the Law Enforcement
Defendants and, as a Result of those Communications, Agreed to Put the Gun Down
at the Request of the Law Enforcement Defendants.

          106.   Although Mr. Aden walked into the vacant industrial parking lot at

approximately 6:44 p.m., Mr. Aden initially had no effective means of communicating with

the Law Enforcement Defendants because of the noise of vehicle engines and the nearby

airport.




                                               19
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 20 of 77




       107.   After a three-hour delay, the Law Enforcement Defendants provided Mr.

Aden with the cellular telephone and engaged in communications for one hour and sixteen

minutes.

       108.   In the brief period after receiving the cellular phone but before the assault,

Mr. Aden was responsive to the Law Enforcement Defendants’ efforts at communication.

       109.   Mr. Aden repeatedly answered the Law Enforcement Defendants’ telephone

calls and had numerous conversations with Officer Moseng.

       110.   Mr. Aden continued to engage in communications with the Law Enforcement

Defendants at all times after receiving the cellular telephone and was speaking with Officer

Moseng at the time of the assault.

       111.   The communications by telephone between Officer Moseng and Mr. Aden

resulted in significant de-escalation.

       112.   At the request of the Law Enforcement Defendants, Mr. Aden put the

handgun on the ground at approximately 8:56 p.m.

       113.   At all times, Mr. Aden spoke to the Law Enforcement Defendants via that

cellular telephone calmly and respectfully.

       114.   When asked questions by the Law Enforcement Defendants, Mr. Aden

responded directly and truthfully by, for instance, admitting that the gun had accidentally

discharged when he tripped and fell.

       115.   The Law Enforcement Defendants received no reports that Mr. Aden

intentionally fired the weapon towards a law enforcement officer or any civilian.



                                              20
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 21 of 77




       116.   Instead, the Law Enforcement Defendants learned of a reported gunshot only

after a civilian reported to 911 that he or she heard a gunshot.

       117.   When asked if he had more weapons, Mr. Aden stated that he did not.

       118.   Mr. Aden voluntarily admitted that the handgun in his possession belonged

to his brother and that he took the handgun without his brother’s permission.

       119.   Mr. Aden also acknowledged that his decision to run from the vehicle was

foolish and had caused the situation to be blown out of proportion.

       120.   When the Law Enforcement Defendants asked Mr. Aden about his fight with

Ms. Asnake, Mr. Aden confirmed the revised information that Ms. Asnake provided to the

Law Enforcement Defendants; namely that he never pointed the handgun at Ms. Asnake or

otherwise threatened her but, instead, that she only saw the handgun in his pants and

became scared.

       121.   Ultimately, Mr. Aden’s only request of the Law Enforcement Defendants

was to permit him to talk to Ms. Asnake, either in person or over the phone.

       122.   When the Law Enforcement Defendants indicated that they were working to

locate Ms. Asnake and see if Mr. Aden’s request could be granted, Mr. Aden’s only

response was that he would wait; he made no threats.

       123.   At the Law Enforcement Defendants’ request, Mr. Aden placed the handgun

on the ground at approximately 8:56 p.m., where it would remain untouched until the Law

Enforcement Defendants needlessly placed the lives of Mr. Aden and their officers at risk

by launching an unnecessary, unjustified, and ill-conceived assault on Mr. Aden at 10:37

p.m. that, seconds later, would inevitably result in his death.

                                             21
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 22 of 77




Mr. Aden’s Only Request Was that He Be Permitted to Speak to Ms. Asnake So that
He Could Prove to the Law Enforcement Defendants He Had Not Threatened Ms.
Asnake with the Handgun.

      124.   When provided the telephone by the Law Enforcement Defendants, Mr.

Aden used that phone to call Ms. Asnake, reaching her briefly on one or more occasions.

      125.   Despite reaching Mr. Asnake on one or more occasions, Mr. Aden did not

commit suicide or signal any intention to commit suicide while speaking with Ms. Asnake.

      126.   Prior to the shooting, the Law Enforcement Defendants knew that Mr. Aden

spoke to Ms. Asnake on one or more occasions on the cellular telephone provided to him

by the Law Enforcement Defendants.

      127.   The Law Enforcement Defendants, soon after locating and detaining Ms.

Asnake, prevented Ms. Asnake from further communicating with Mr. Aden.

      128.   Mr. Aden’s only request of the Law Enforcement Defendants was that he be

permitted to speak to Ms. Asnake.

      129.   Mr. Aden stated clearly and repeatedly that he wished to talk to Ms. Asnake

because she could tell the Law Enforcement Defendants that Mr. Aden had done nothing

wrong and that this situation was a misunderstanding.

      130.   Mr. Aden believed that by communicating with Ms. Asnake, he and/or the

Law Enforcement Defendants could peacefully resolve the situation.

      131.   Mr. Aden repeatedly stated that once Ms. Asnake confirmed that Mr. Aden

had not done anything wrong, Mr. Aden would surrender himself and the Law Enforcement

Defendants could have the weapon.



                                           22
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 23 of 77




      132.   Mr. Aden stated that he would walk away from the gun and surrender himself

to the Law Enforcement Defendants.

The Brief Communications Between Mr. Aden and the Law Enforcement Defendants
Produced Immediate, Significant, and Positive Results.

      133.   Audio recordings of the communications between Officer Moseng and Mr.

Aden confirm that the negotiations produced positive results.

      134.   As a result of those communications, Mr. Aden agreed to put the handgun on

the ground and stated that he would surrender himself.

      135.   Mr. Aden and Officer Moseng had the following communications:

                                       9:30 p.m.1

      Officer Moseng: Um, hey, I appreciate you, I appreciate you putting the gun,
                      down. Would you be willing to slide a little bit away from it? To
                      your left?

      Mr. Aden:          I’m ok right now.

      Officer Moseng: Ok. Ok, that’s fine. Can you tell me a little bit of what happened
                      here today?

      Mr. Aden:          We were just arguing and shit. And then she saw the gun on, in
                         my pocket and she just, she thought that I had it because of her
                         or whatever, and then as we were driving she got out of the car
                         and started screaming that I was going to shoot her and then I
                         ran.

      Officer Moseng: Ok. To me, it doesn’t seem like, it seems like it’s a
                      misunderstanding. Ok? So like I told you when I was talking to
                      you, there was a report from one of the neighbors that maybe the
                      gun accidentally fired while you were running.

      Mr. Aden:          Yeah. I fell and it went off, and then I had to pick it up.

1
 The following is an excerpt taken from a transcription of audio recordings of some, but
not all, of the telephone communications between Officer Moseng and Mr. Aden.
                                             23
   CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 24 of 77




                                 .   .    .

Officer Moseng: Ok. What happens when she gets here?

Mr. Aden:         I wanna talk to her.

Officer Moseng: And . . . but then what? What’s your plan after talking to her?

Mr. Aden:         Then it’s fine. You guys can have the gun.

Officer Moseng: So, so you’ll . . . let’s say she comes down here. You wanna talk
                with her and then you’ll give us the gun?

Mr. Aden:         Yeah, she needs to tell you guys the truth.

                                 .   .    .

Officer Moseng: Ok. Well, we are not aware of who’s with her, ‘cuz it’s none of
                us. Alright? ‘Cuz she’s done nothing but . . . but . . . has tried
                to avoid us and she downplayed whatever happened; said
                nothing happened, it was just an argument.

Mr. Aden:         I mean, that’s what is was, but the way she acted in traffic made
                  it seem like I was gonna shoot her.

Officer Moseng: Well, that’s why people called . . .

Mr. Aden:         . . . and that’s why people stared to come out.

Officer Moseng: Yup, people started coming out, and then they heard the gunshot
                go off in the woods and so really the only thing that we can
                confirm is that there was one gunshot in the woods, which is a
                misdemeanor offense. It’s no different than reckless driving.
                It’s a low-level crime. That’s the only thing right now that I’m
                aware of that you could possibly be in trouble for. Ok?

Mr. Aden:         This is my brother’s gun, not mine.

                                *    *    *

                                9:58 p.m.


                                     24
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 25 of 77




      Officer Moseng: So I can tell you that if we can get you safely away from the gun,
                      the odds if it happening are probably going to be much higher.

      Mr. Aden:           I am gonna walk away from the gun when she is here.

      Officer Moseng: When she is here?

      Mr. Aden:           Yeah, I am gonna walk away from it. I am gonna kick it out.

      Officer Moseng: Excuse me? I couldn’t hear you.

      Mr. Aden:           I said I am going to kick it out and get away from it.

                                         .   .    .

      Officer Moseng: You’ve done a lot of positive things. You put the gun down,
                      which I greatly appreciate it. You’re a lot safer, so there’s no
                      accidents or anything like that where you’d get hurt. You’ve
                      moved away from it, which makes you even more safer.
                      Absolutely. You’ve done a lot of good things to help calm the
                      situation down. You’ve made a lot of good decisions here. So
                      last thing is just stand up and put your hands up. You and I can
                      continue to talk and go from there, okay?

      Mr. Aden:           No, I don’t want to do that just yet.

                                         *   *    *

The Law Enforcement Defendants Chose to Not Allow the Situation to be Resolved
Peacefully and Ignored Mr. Aden’s Compliance, Seeing Only a Threatening Young,
Black, Somali Male That Could Only Be Dealt with By Force.

      136.   Indisputably, the brief negotiations tolerated by the Law Enforcement

Defendants de-escalated the situation.

      137.   In the one hour and sixteen minutes of negotiation, Mr. Aden was engaged,

calm, and respectful.

      138.   In the one hour and sixteen minutes of negotiation, Mr. Aden provided the

Law Enforcement Defendants important information, including verification of Ms.

                                             25
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 26 of 77




Asnake’s statements that Mr. Aden did not threaten her with the gun; agreed to put the gun

down and kick it away (and would, in fact, not touch the gun again); told the Law

Enforcement Defendants that he would surrender; and never made any threat or issued any

ultimatum.

       139.   Despite the clear and obvious progress resulting from such negotiations, the

Law Enforcement Defendants elected to resort to extreme and unjustifiable violence rather

than continued communication.

       140.   The Law Enforcement Defendants communicated with Mr. Aden for one

hour and sixteen minutes before concluding that, contrary to other situations where such

communications continued for many hours, force was the only manner of dealing with a

young, Black, Somali male.

       141.   The central figures in developing and authorizing the assault plan were

Defendants New, Speakman, Cardenas, and Yakovlev.

       142.   Defendant New, the Chief of Police for the Eagan Police Department,

commanded the scene and authorized the assault on Mr. Aden.

       143.   Defendants Speakman, Cardenas, and Yakovlev developed the assault plan

and advocated for the assault against Mr. Aden to Defendant New.

       144.   At the time he authorized the assault, Defendant New lacked even the most

basic situational awareness.

       145.   Contrary to the audio and video recordings, Defendant New stated that

immediately prior to the assault, Mr. Aden made threatening and non-compliant

statements.

                                           26
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 27 of 77




       146.   Defendant New, in an interview with the BCA said: “one of the last things I

uh . . . recall the suspect saying [was that] he wasn’t giving up, he wasn’t going to put his

gun down.”

       147.   Defendant New’s statement that one of the last things Mr. Aden said prior to

the assault was that Mr. Aden was not going to give up or put his gun down is factually

inaccurate.

       148.   Contrary to Defendant New’s assertion, Mr. Aden complied with the Law

Enforcement Defendants’ requests that he put the weapon down and repeatedly stated to

the Law Enforcement Defendants that he would surrender peacefully.

       149.   Defendant New also impermissibly attributed deadly motives to Mr. Aden’s

benign conduct because Mr. Aden was a young, Black, Somali male.

       150.   For instance, Mr. Aden could generally observe, as permitted by the blinding

spotlights, the Law Enforcement Defendants as they moved personnel and vehicles about

the scene and, as would be expected, looked in the direction of the Law Enforcement

Defendants when such movement caught Mr. Aden’s attention.

       151.   Defendant New believed, however, that Mr. Aden’s act of looking around

alone justified the use of deadly force, stating to the BCA:

       [F]rom all my tactical training and law enforcement training, there were
       points where he was looking . . . when he turned and looked, it could have
       been deemed as deadly force . . . it’s no different than if someone turns and
       has a gun, and how those officers perceive it. And, uh, ya know, they showed
       a great deal of restraint um because of that. I remember when I, when he
       turned around he looked in my direction. My immediate thought was, excuse
       me, holy shit, I’m backin’ up.



                                             27
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 28 of 77




          152.   Defendant New’s ascription of deadly motives to the benign conduct of Mr.

Aden occurred because Mr. Aden was a young, Black male of Somali descent.

          153.   Defendant New’s ascription of deadly motives to the benign conduct of Mr.

Aden occurred because Defendant New viewed Mr. Aden inherently and exclusively as a

threat.

          154.   Mr. Aden never pointed the weapon in the direction of the Law Enforcement

Defendants or otherwise threatened any person, either by words or conduct.

          155.   Yet, the Law Enforcement Defendants believed that Mr. Aden intended to

shoot and kill the Law Enforcement Defendants simply because he looked in their

direction.

          156.   That ascription of deadly intent to the benign conduct of a Black, Somali

male despite overwhelming evidence to the contrary is the epitome of prejudice and racial

bias.

          157.   The Law Enforcement Defendants would not have ascribed the same intent

to such benign conduct had Mr. Aden been a white male dressed in busines suit.

          158.   The Law Enforcement Defendants’ prejudice and bias is wholly inconsistent

with the actual conduct of Mr. Aden, who communicated, complied with the Law

Enforcement Defendants’ request to put the handgun down, and stated repeatedly that he

intended to surrender and give the Law Enforcement Defendants the handgun.

          159.   Further, Ms. Asnake had already confirmed to the Law Enforcement

Defendants that Mr. Aden had no history of violence or criminal activity, which they could

and should have corroborated by looking into Mr. Aden’s background and criminal record.

                                             28
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 29 of 77




       160.    Defendant Speakman, a lieutenant for the Eagan Police Department and

SWAT team supervisor, claimed credit for formulating the assault plan and fervently

advocating its implementation.

       161.    Defendant Speakman, however, was willfully oblivious to the positive results

of the negotiations.

       162.    Defendant Speakman stated to the BCA that he believed that the negotiations

were unsuccessful and that an assault was necessary because Mr. Aden refused to comply

with the Law Enforcement Defendants’ commands to put the gun on the ground.

       163.    Again, the gun had remained on the ground untouched for an hour and a half

prior to the assault.

       164.    In that interview with Defendant Speakman, the BCA (as it did with every

person it interviewed) presented to Defendant Speakman leading questions designed to

solicit responses that could be used to justify the killing of Mr. Aden.

       165.    Yet, even in response to these leading questions, Defendant Speakman could

not recall whether Mr. Aden had, in fact, complied with the Law Enforcement Defendants’

commands.

       166.    The following is taken from the BCA’s interview with Defendant Speakman:

       BCA:             Ok. Perfect. Um now just a quick question about the subject and what
                        either he did or didn’t do. Um are you aware um, was the individual
                        given commands [ ] to put down this firearm [or] move away from it
                        and so forth?

       Speakman:        Yes.

       BCA:             Did he comply with those?


                                              29
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 30 of 77




       Speakman:    No he did not.

       BCA:         Okay. Did he comply with any of the commands or none of them or?

       Speakman:    I don’t know if um at one point he did uh at one point he did put the
                    gun down.

       BCA:         Okay.

       Speakman:    Whether or not that was on his own or at the continued requests of
                    commands, but uh he did put the gun down next to him at one point.

       BCA:         Ok. So I’ll ask a follow up question then. Um, if he put the gun
                    down based on the requests from the negotiators who were speaking
                    with him, um are you aware if he was subsequently asked to move
                    away from the gun?

       Speakman:    He was.

       BCA:         Did he do that?

       Speakman:    Uh, I believe at one point he did, but I don’t know the distance.

       167.   Defendant Speakman, the individual that designed and advocated for the

assault, was never aware whether Mr. Aden was compliant with the commands of the Law

Enforcement Defendants or whether the continued negotiations were producing positive

results.

       168.   Ultimately, Mr. Aden’s compliance with the Law Enforcement Defendants

was irrelevant; Defendant Speakman intended to assault Mr. Aden regardless of Mr.

Aden’s conduct.

       169.   Defendant Speakman, like the other Law Enforcement Defendants, defined

successful negotiation with Mr. Aden to be only and exclusively a complete and immediate

surrender and assaulted Mr. Aden when they did not immediately achieve that result.


                                           30
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 31 of 77




       170.    Defendant Speakman willfully ignored Mr. Aden’s good faith conduct in

substantially complying with the Law Enforcement Defendants’ requests and pushed for

violence against Mr. Aden because he saw Mr. Aden, a young, Black, Somali male,

intrinsically as a threat.

       171.    The Law Enforcement Defendants also did not solicit substantive input or

recommendations from Officer Moseng or any other member of the negotiator team prior

to electing to use violence against Mr. Aden.

       172.    No member of the negotiation team recalled, when speaking with the BCA,

that the Law Enforcement Defendants asked the negotiators how the negotiators perceived

the progress of the negotiations or whether the negotiators believed that the situation could

be peacefully resolved through further communications.

       173.    The Law Enforcement Defendants did not solicit input or recommendations

from the negotiators because the Law Enforcement Defendants did not engage Mr. Aden

in good faith negotiations.

       174.    The Law Enforcement Defendants did not solicit input or recommendations

from the negotiators because the Law Enforcement Defendants used the negotiators only

as a tool for the assault, as recalled by Detective Pederson.

       175.    Detective Peterson stated in her interview with the BCA: “I kept being told,

basically screamed at that he’s got to move over, he’s not moving over” and that the Law

Enforcement Defendants were “begging” for the negotiators to get Mr. Aden to move

farther away from the handgun.



                                             31
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 32 of 77




       176.      Detective Pederson, consistent with statements of other members of the

negotiation team, further stated that the flashbangs exploded while they were still trying to

work with Mr. Aden and that the assault “was surprising to us all.”

       177.      A supervisor of the negotiation team, Eagan Police Sergeant Jennifer

Wegner, stated that she would have asked for negotiation assistance from the Burnsville

Police Department had the situation lasted longer but ultimately did not seek such

assistance because the Law Enforcement Defendants wanted instead to implement a

tactical plan.

       178.      In her statement to the BCA, Sergeant Wegner described the conduct of the

Law Enforcement Defendants as focused on using force, rather than achieving a peaceful

resolution.

       179.      Contrary to the statements of Defendants New and Speakman, Officer

Moseng stated that the negotiations might have been effective had he been given more time

and a better outcome might have been achieved.2




2
  It must be noted that Officer Moseng is less than impartial. Officer Moseng identified
himself as “our union president.” On information and belief, Officer Moseng is the
president of the Eagan Police Department chapter of the Law Enforcement Labor Services
(“LELS”) union, a labor union that advocates on behalf of police officers and provides
legal representation when necessary. Officer Moseng stated that immediately after the
shooting he “switched roles” and began working to protect the officers. Officer Moseng
stated that immediately after the shooting he started identifying those individuals that
discharged their weapons and began obtaining attorneys to represent them before the
officers provided any statement to the BCA. Officer Moseng further stated that he was in
communication with an attorney from the LELS who was advising Officer Moseng on how
to handle the aftermath of the shooting.
                                             32
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 33 of 77




       180.     Officer Tracy Harrell, Officer Moseng’s partner, described Officer Moseng

as visibly upset after the shooting because he believed that Officer Moseng “was under the

impression that the negotiations were going good.”

       181.     Defendant New and the Law Enforcement Defendants not only lacked

situational awareness, ascribed deadly motives to the benign actions of a young, Black,

Somali male, and ignored the substantial progress of the negotiations, but they also

authorized the assault despite, by Defendant New’s own admission, that he knew that the

negotiations had been conducted improperly and had, therefore, been rendered less

effective.

       182.     Defendant New described the negotiations as “disjointed to say the least” and

observed that Officer Moseng repeatedly disengaged from Mr. Aden during the

negotiations.

       183.     Defendant New believed that the negotiations were being conducted so

poorly that he was forced to instruct Officer Moseng to stop disengaging Mr. Aden.

       184.     Defendant New further recognized that by repeatedly disengaging Mr. Aden,

the Law Enforcement Defendants were unable to build the rapport that would permit the

Law Enforcement Defendants to achieve their desired outcome.

       185.     Yet, despite knowing that the negotiations were conducted ineffectively, that

the negotiations had lasted little more than an hour, and that, despite all of this, the

negotiations had produced very positive results, Defendant New and the Law Enforcement

Defendants elected to use violence rather than allow negotiations to produce a peaceful

resolution.

                                              33
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 34 of 77




       186.   This conduct was contrary to the Law Enforcement Defendants’ conduct in

other, similar situations with individuals who were not Black and Somali.

       187.   Moreover, none of the Supervising Defendants in their respective interviews

with the BCA described any conversation relating to the formulation of the plan for the

assault or making the decision to assault Mr. Aden wherein it was discussed if Mr. Aden

was a victim of a crime, whether he was experiencing some form of crisis, or any other

factors or background information relating to Mr. Aden.

       188.   Additionally, the Law Enforcement Defendants failed to continually assess

the situation and to take appropriate action to de-escalate the situation despite Mr. Aden’s

responsiveness to the Law Enforcement Defendants’ communications and requests and the

Law Enforcement Defendants knowledge of the relevant facts and circumstances.

       189.   The Law Enforcement Defendants saw only a threat—a young, Black,

Somali male—and willfully ignored Mr. Aden’s conduct, the positive results of

negotiations that had occurred in only an hour of communications, and the Law

Enforcement Defendants’ own conduct in preventing a peaceful resolution.

       190.   The Law Enforcement Defendants saw a young, Black, Somali male and

chose violence.

The Law Enforcement Defendants Made No Meaningful Attempt to Gather
Background Information on Mr. Aden because He was only a Threat—a Young,
Black, Somali Male.

       191.   Seeing only a young, Black, Somali male, the Law Enforcement Defendants

made no meaningful effort to obtain background information, or were grossly incompetent

in their attempts to obtain background information, on Mr. Aden before launching the

                                            34
            CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 35 of 77




assault, despite such information being directly relevant to the necessity of or risks

involved with such an assault.

       192.    Instead, the Law Enforcement Defendants chose violence and ignorance.

       193.    The Law Enforcement Defendants responded to Mr. Aden with

overwhelming, militarized force, fully containing Mr. Aden to the vacant, industrial

parking lot.

       194.    The area had been evacuated and no persons were expected to return to the

industrial area for at least another eight to ten hours to report for work the following

morning.

       195.    Moreover, even had individuals returned to the area, the Law Enforcement

Defendants had constructed roadblocks around the area that would prevent entry.

       196.    As a result of the lack of civilians, the expectation that no civilians were

likely to return to the area, and the secure perimeter around Mr. Aden, the Law

Enforcement Defendants had the time necessary to investigate fully Mr. Aden and the risk

he posed.

       197.    The Law Enforcement Defendants had not only time to investigate Mr. Aden

and the incident, but also the full resources of multiple police departments and county and

state agencies at their disposal.

       198.    Yet, despite such resources, the Law Enforcement Defendants gathered

virtually no information on Mr. Aden from which they could assess, for example, the threat

he posed, whether he was experiencing a mental health or behavioral crisis, or whether he

was a victim of a particularly heinous crime.

                                            35
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 36 of 77




       199.   For example, Sergeant Wegner stated that, although she was charged with

collecting background information, all that she learned about Mr. Aden was that he liked

soccer and “something else” that she could not later recall.

       200.   Defendant New, the ultimate authority on scene, stated that he never knew

even the most basic information a law enforcement official could gather on an individual—

whether Mr. Aden had a criminal history.

       201.   Defendant New stated that he could not obtain a criminal history on Mr. Aden

because he could not get a computer to work.

       202.   Yet, Defendant New could have obtained a criminal history on Mr. Aden

had any meaningful effort been made, given that he had the full resources of the Law

Enforcement Defendants, including the resources of multiple jurisdictions, available to

him.

       203.   Defendant Yakovlev, a sergeant with the Burnsville Police Department who

was central to developing and promoting the plan to attack Mr. Aden, stated that all he

essentially knew about Mr. Aden was that Mr. Aden was of Somali descent.3

       204.   The Law Enforcement Defendants likewise failed to gather any meaningful

information on Mr. Aden despite having an immediate family member on scene; Mr.

Aden’s brother who was eagerly volunteering to help.



3
  In 2016, Defendant Yakovlev shot and killed a suspect as the suspect ran away from
Defendant Yakovlev holding a knife. In total, Defendant Yakovlev, as well as another
officer from the Burnsville Police Department, fired 23 rounds at the suspect, striking him
15 times, mostly in the back. Moreover, a round fired by the officers also struck the vehicle
of a bystander, while the vehicle was occupied by such bystander.
                                             36
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 37 of 77




          205.   Mr. Aden’s brother also had Mr. Aden’s sister on the telephone via

FaceTime, who likewise tried to communicate with the Law Enforcement Defendants and

assist.

          206.   The Law Enforcement Defendants largely ignored Mr. Aden’s family.

          207.   For example, Detective Darrin Schultz from the Eagan Police Department

and Officer Harrell, members of the negotiation team, met with Mr. Aden’s brother at the

scene and ultimately told him that they “think we have what we need” and that “we don’t

need you right now.”

          208.   Both Mr. Aden’s brother and sister begged to be allowed to speak to their

brother and repeatedly told the Law Enforcement Defendants that they could help the

situation resolve peacefully.

          209.   The Law Enforcement Defendants refused the siblings’ offers.

          210.   Instead, Detective Shultz and/or Officer Harrell told Mr. Aden’s siblings that

Mr. Aden did not have any hostages and presented no threat.

          211.   Because Mr. Aden presented no threat, Detective Schultz and/or Officer

Harrell told Mr. Aden’s siblings that the Law Enforcement Defendants were prepared to

wait the situation out and give Mr. Aden all the time he needed to surrender, even if that

meant allowing the situation to continue into the following morning.

          212.   Detective Pederson stated that she also spoke with Mr. Aden’s siblings on

the telephone early in the incident and that Mr. Aden’s siblings were upset and could not

understand what was happening.



                                               37
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 38 of 77




       213.   Panicked, the siblings were unable to immediately provide information but

repeatedly requested to come to the scene.

       214.   Detective Pederson instructed the siblings to stay away.

       215.   Detective Pederson was also able to confirm that the handgun in Mr. Aden’s

possession was a small caliber 9mm Smith and Wesson.

       216.   Detective Pederson thereafter made no further attempts to speak with Mr.

Aden’s family.

       217.   Officer Moseng indicated that he had wished to use Mr. Aden’s siblings to

connect with Mr. Aden, yet that never occurred.

       218.   Indeed, it does not appear that Officer Moseng ever received any significant

information on Mr. Aden, including any information regarding his criminal history or

background.

       219.   Rather than utilize Mr. Aden’s family as third-party intermediaries to connect

with Mr. Aden and cause a peaceful resolution, the Law Enforcement Defendants contacted

an individual that they described as being well-connected in the Somali community.

       220.   Mr. Aden’s family did not know this individual, however.

       221.   Rather than use Mr. Aden’s family, the Law Enforcement Defendants elected

to introduce a stranger to the situation.

       222.   Not only did the Law Enforcement Defendants elect to introduce a stranger,

the Law Enforcement Defendants failed to investigate whether this stranger may introduce

conflict into the situation including, for example, by first determining whether this stranger

was a member of a Somali clan responsible for the murder of Mr. Aden’s parents.

                                             38
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 39 of 77




       223.   Again, prior to launching the assault, the Law Enforcement Defendants were

aware that Ms. Asnake had clarified her prior statements and notified the Law Enforcement

Defendants that Mr. Aden did not threaten her with the weapon.

       224.   The Law Enforcement Defendants further knew prior to shooting and killing

Mr. Aden that the argument between Mr. Aden and Ms. Asnake arose out of the alleged

dissemination of explicit photographs of Mr. Aden; an offense against Mr. Aden that would

traumatize and greatly upset any reasonable individual, especially given Mr. Aden’s

Somali culture and background and Muslim faith.

       225.   Had the Law Enforcement Defendants bothered to collect background

information, the Law Enforcement Defendants would have learned that Mr. Aden did not

have a propensity for or history of violence, had no criminal history, did not suffer from

any mental illness but may have been experiencing a crisis, and that Mr. Aden was an

educated, successful person, known throughout his community as a leader and a person of

good judgment and moral character.

       226.   Had the Law Enforcement Defendants bothered to appropriately investigate

Mr. Aden, the Law Enforcement Defendants would have known that the risk posed by Mr.

Aden was relatively low and the risk accompanying further negotiations was grossly

disproportionate to the risk posed by an assault.

       227.   The Law Enforcement Defendants chose to act in ignorance, despite having

enormous resources at their disposal, having detained Mr. Aden’s girlfriend, and having

Mr. Aden’s immediate family members on scene and pleading to help.



                                             39
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 40 of 77




       228.    Mr. Aden was simply not worth the effort to the Law Enforcement

Defendants; he was only a threatening young, black, Somali male that deserve to be dealt

with only through violence.

The Law Enforcement Defendants Elected to Assault Mr. Aden Based on
Convenience rather than an Immediate Threat.

       229.    Immediately prior to the assault, Mr. Aden remained surrounded by two

perimeters, comprised of, at a minimum, dozens of armed and armored SWAT team

members and officers, four snipers, three K-9 units, and multiple armored vehicles, as well

as industrial fencing.

       230.    The Law Enforcement Defendants claimed justified use of force against Mr.

Aden for essentially two reasons.

       231.    First, the Law Enforcement Defendants believed that Mr. Aden was non-

compliant with their commands and that the one-hour negotiations failed to produce

positive results.

       232.    This was, in fact, not true; Mr. Aden had substantially complied with the Law

Enforcement Defendants’ requests by, for instance, continually engaging in

communications and agreeing to place the handgun on the ground and not touch it.

       233.    Second, the Law Enforcement Defendants believed that the containment of

Mr. Aden was insufficient, and that Mr. Aden could escape.

       234.    The Law Enforcement Defendants unreasonably and irrationally feared that

Mr. Aden would simply stand up and walk out of the inner and outer perimeter, despite the

area being fully illuminated, the dozens of heavily armed and armored officers, and their


                                             40
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 41 of 77




plan to subdue Mr. Aden with no less than three K-9 units, who each had their own lethal

backup, and less-than-lethal weapons.

       235.   At the time of the assault, Mr. Aden remained sitting on the curb in the vacant

parking lot illuminated by spotlights, the area had been evacuated, the gun continued to sit

on the ground where it had sat for the prior hour and a half, Mr. Aden continued to

communicate with Officer Moseng on the telephone, Mr. Aden had made no threat nor had

pointed the weapon towards any officer, and Mr. Aden had made no attempt to flee.

       236.   Moreover, at the time of the assault, Mr. Aden sat directly in front of a bank

of gas meters, presenting a serious risk of fire or explosion should the Law Enforcement

Defendants elect to fire their weapons on Mr. Aden.

       237.   In reality, the use of force was pre-determined and the idea of successful

negotiations dismissed almost immediately.

       238.   Sergeant Ondrey, who witnessed discussions of the Supervising Defendants

relating to the assault plan, recalled to the BCA that the only options discussed were either

to attack Mr. Aden or “continue to, to um talk with this guy [but] how long you know are

we gonna let this go?”

       239.   The Law Enforcement Defendants’ use of force against Mr. Aden was not

based on an immediate threat or a flight, but rather was a convenient means to put an end

to the standoff with an individual whose life they valued less than the police canines.

       240.   The Law Enforcement Defendants knew that Mr. Aden was fully contained

and that the possibility of escape virtually non-existent.



                                             41
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 42 of 77




       241.   Indeed, early in the encounter, the Law Enforcement Defendants discussed

at what point the third K-9 unit, Officer Andrew Helgerson of the Eagan Police

Department, should deploy his dog if Mr. Aden tried to run and, in response, a SWAT team

operator indicated that it was no concern because Mr. Aden “won’t make it that far.”

The Law Enforcement Defendants Assaulted and Killed Mr. Aden Despite the Less
Lethal Weapons Achieving the Desired Effect of Causing a Surrender.

       242. The video recordings of the assault conclusively show that Mr. Aden was

attempting to surrender by sitting down and raising his empty left hand into the air while

putting the handgun on the ground when the Law Enforcement Defendants opened fire

upon him, striking him with lethal rounds no less than 11 times.

       243.   Figure A, below, approximates some, but not all, of the positions of the Law

Enforcement Defendants and their assets in the inner perimeter at the time of the shooting.4




4
  The Estate created and presents Figure A herein for illustrative purposes only. Although
the Estate has taken great care in creating Figure A as accurately as possible based on the
video and images available, Figure A may not be to scale or perfectly represent the
positions or locations of the Law Enforcement Defendants or their vehicles.
                                            42
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 43 of 77




      244.   Defendant Bloomington’s Bearcat armored vehicle was positioned at

approximately a two o’clock position from Mr. Aden (in front and slightly to Mr. Aden’s

right) and six SWAT team members from the Bloomington Police Department were in or

near Defendant Bloomington’s Bearcat: Sergeant Christopher Yates, Officers Scott Sager,

Matthew Ryan, Jacob Lucas, and Ryan Arbuckle, and medic Patrick Sweany.

      245.   All officers on or near Defendant Bloomington’s Bearcat are white males.



                                          43
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 44 of 77




      246.   Defendant Edina’s Bearcat armored vehicle was positioned at approximately

a ten o’clock position from Mr. Aden (in front and slightly to Mr. Aden’s left) and five

SWAT team members from the Edina and Eagan Police Departments were in or near the

Edina Bearcat: Edina Officers Chad Anderson and Ryan Schultz and Eagan Officers Eric

Tessmer, Jacob Peterson, and Tony Sundgaard.

      247.   All officers on or near Defendant Edina’s Bearcat are white males.

      248.   Defendant Dakota’s MRAP was positioned at approximately an eight o’clock

position from Mr. Aden (to Mr. Aden’s left and slightly behind) and five SWAT team

members were in or near the MRAP: Dakota County Sheriff’s detective Sean Qualy and

Bloomington Officers Jeremy Pilcher, Jacob Gruber, Daniel Nelson, and Michael Smith.

      249.   All officers on or near Defendant Dakota’s MRAP are white males.

      250.   A squad car belonging to Defendant Eagan was at approximately a nine

o’clock position from Mr. Aden (directly to Mr. Aden’s left) and two officers from the

Bloomington Police Department were in or near the squad car, moving among the squad

car and MRAP: Officer Nick Melser and K-9 Officer Mike Perron.

      251.   Officer Melser and Officer Perron are both white males.

      252.   An SUV belonging to the Minnesota State Patrol was positioned at

approximately a seven o’clock position from Mr. Aden (behind and to Mr. Aden’s left) and

two SWAT team members from the Bloomington Police Department were in or near the

SUV: Officer Eric Bengston and K-9 Officer Mike Vonderharr.

      253.   Officer Bengston and Officer Vonderharr are both white males.



                                          44
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 45 of 77




       254.   Two Bloomington Police Department SWAT team snipers were positioned

on a rooftop across the street from Mr. Aden at an approximately 10 o’clock position (in

front and to Mr. Aden’s left): Officers Adam Stier and Anthony Kiehl. Two additional

SWAT team snipers, Officers Chad Clausen and Kyle Posthumus from the Eagan and

Burnsville Police Departments respectively, were positioned in the grass at approximately

an 11 o’clock position from Mr. Aden (directly in front of Mr. Aden).

       255.   Officers Stier, Kiehl, Clausen, and Posthumus are all white males.

       256.   On information and belief, a third K-9 unit was positioned directly to Mr.

Aden’s west and additional officers were positioned immediately to the other side of the

industrial fence.

       257.   At the time of the assault, the handgun remained sitting on the ground

approximately a foot and a half from Mr. Aden’s right foot.

       258.   The assault plan called for the deployment of three flashbang explosive

devices in front of Mr. Aden as a distraction and then the firing of less lethal rounds from

Mr. Aden’s direct left, from the Dakota MRAP and Eagan squad car.

       259.   The Law Enforcement Defendants elected to use less lethal rounds against

Mr. Aden even though Mr. Aden was sitting on the ground and the rounds presented a

significantly increased the risk that the less lethal would strike the head or neck.

       260.   The Law Enforcement Defendants unreasonably assumed that Mr. Aden

would immediately surrender without moving towards the gun after being struck by the

less-than-lethal rounds because of the pain such rounds would inflict.



                                              45
            CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 46 of 77




       261.   After the firing of the less lethal, a reaction team was to approach and secure

Mr. Aden.

       262.   At 10:38 p.m., the Law Enforcement Defendants assaulted Mr. Aden.

       263.   The assault was recorded by multiple audio and video recording devices.

       264.   Immediately before the attack, Mr. Aden continued to sit on the curb, talking

on the telephone with Officer Moseng and the handgun remained sitting on the ground near

Mr. Aden’s right foot.

       265.   The assault began with the deployment of a flashbang from the Bloomington

Bearcat, which exploded in front of Mr. Aden and slightly to his right, causing Mr. Aden

to duck his head and look to his right.

       266.   One or more officers directly to Mr. Aden’s left thereafter immediately fired

less lethal rounds, striking Mr. Aden’s left abdomen, just above his left hip, causing Mr.

Aden to reactively turn his body to his right to protect himself.

       267.   As Mr. Aden turned, but before Mr. Aden’s buttocks rose more than two

inches off the curb, a second flashbang detonated but, unlike the first, this flashbang

exploded in close proximity to Mr. Aden, sending shrapnel flying towards Mr. Aden and

causing him to stumble back and to his right towards the gun.

       268.   As Mr. Aden stumbled, Mr. Aden’s right hand fell to the ground near the gun

for balance, as also recalled by one or more officers on scene, and, as Mr. Aden attempted

to recover, he picked up the handgun and continued to move away from the Law

Enforcement Defendants and incoming rounds to the northeast along the curb.



                                             46
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 47 of 77




       269.   At no time did Mr. Aden raise or present the handgun or point the handgun

in the direction of any Law Enforcement Defendants as he attempted to avoid the incoming

rounds.

       270.   At all times Mr. Aden pointed the handgun down and away from the Law

Enforcement Defendants.

       271.   A third flashbang thereafter detonated near the first.

       272.   Mr. Aden quickly moved to sit down in the grass by placing his right hand—

the hand that held the handgun—and right knee on the ground and turning his back towards

the Law Enforcement Defendants positioned near the Edina Bearcat, the MRAP, SUV,

squad car, and snipers on the rooftop.

       273.   While sitting down on the grass, Mr. Aden raised his empty left hand and

lowered his head towards the ground, signaling his surrender.

       274.   The Law Enforcement Defendants had not fired any lethal rounds at the time

Mr. Aden sat in the grass, lowered his head, and raised his left hand.

       275.   Figure B is a still image taken from video recorded by the Minnesota state

patrol SUV identified in Figure A and shows Mr. Aden’s position prior to the firing of

lethal rounds by the Law Enforcement Defendants.




                                             47
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 48 of 77




       276.   After Mr. Aden sat on the ground, lowered his head, and raised his left hand

to surrender, an officer can be heard yelling: “He’s got the gun.”

       277.   The statement “He’s got the gun” can be distinctly and clearly heard well

after Mr. Aden placed the gun on the ground and raised his left hand, as shown in Fig. B.

       278.   At the time the officer yelled “He’s got the gun,” all Law Enforcement

Defendants remained fully protected behind their respective armored vehicles.

       279.   After the officer yelled, “He’s got the gun,” five officers fired multiple lethal

rounds at Mr. Aden, striking him no less than 11 times.



                                             48
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 49 of 77




       280.   The officers that fired lethal rounds are SWAT officers Nelson, Peterson, and

Ryan and SWAT snipers, Kiehl and Stier.

       281.   After being struck by the initial lethal rounds, Mr. Aden lied on the ground

while the Law Enforcement Defendants continue to fire lethal rounds.

       282.   SWAT snipers Kiehl and Stier fired their weapons 2 seconds and 4 seconds

after the other officers that fired lethal rounds ceased firing and while Mr. Aden lied

wounded on the grass.

       283.   The Law Enforcement Defendants did not approach Mr. Aden for

approximately six minutes, permitting him to lie on the ground and bleed out.

       284.   When the Law Enforcement Defendants finally did approach, they casually

stood over Mr. Aden for approximately one minute without rendering any form of aid.

       285.   After the Law Enforcement Defendants stood over Mr. Aden for

approximately one minute without rendering medical aid, the Law Enforcement

Defendants rolled Mr. Aden on to his stomach, handcuffed him, and dragged him away.

       286.   It took roughly ten minutes to transport Mr. Aden to a nearby ambulance.

       287.   Officer Josh Siefert, a SWAT team leader positioned behind the MRAP on

Mr. Aden’s left, stated to the BCA that “once he went down there was a bit of a lull in the

in that it was just quiet for a second. Um, and I think I remember saying get that bearcat

up there just to, just to check on his status.”

       288.   Officer Seifert said, “I just kinda yelled it . . . um and then nothing happened.

I’m like suspect get your hands up and I do remember uh the suspect raising one of his

hands in the air.”

                                                  49
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 50 of 77




       289.   Yet, the Law Enforcement Defendants waited more than seven minutes

before approaching and handcuffing Mr. Aden.

       290.   An autopsy revealed that Mr. Aden had been struck by lethal rounds no less

than 11 times, including in the back and his left hand and arm that was raised in surrender.

       291.   Mr. Aden was struck by lethal rounds to the arms, chest, back, legs, and foot.

The Assault Forced Mr. Aden to Move Towards the Gun and the Law Enforcement
Defendants Shot Him Even Though He Reacted Predictably and Despite Posing No
Immediate Threat When Shot or for Hours Beforehand.

       292.   The Law Enforcement Defendants purportedly designed the assault plan for

the purpose of causing Mr. Aden to surrender. In that regard, the assault was successful

because Mr. Aden did, in fact, attempt to surrender.

       293.   But, rather than allow or permit Mr. Aden opportunity to surrender, the Law

Enforcement Defendants killed him.

       294.   The Law Enforcement Defendants fired lethal rounds before evaluating

whether the less lethal rounds had the intended effect of causing a surrender.

       295.   At all times, prior to firing their lethal weapons, the Law Enforcement

Defendants remained shielded and protected behind their armored vehicles, body armor,

and/or armored shields.

       296.   It is not clear, however, how the Law Enforcement Defendants anticipated

that Mr. Aden would surrender.

       297.   In fact, the Law Enforcement Defendants appear to have completely failed

to discuss or anticipate how Mr. Aden would react or what types of movement Mr. Aden

may make after being struck by incoming rounds and explosions.

                                            50
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 51 of 77




       298.   Nor did they develop any plan details to approach and apprehend Mr. Aden.

       299.   The Law Enforcement Defendants did know, however, that the handgun

remained on the ground to Mr. Aden’s right and yet devised and executed an assault plan

that called for exploding flashbang grenades directly in front of Mr. Aden and the shooting

of painful, less than lethal rounds directly from Mr. Aden’s left.

       300.   As a result of the plan as devised by the Law Enforcement Defendants, the

only direction from which Mr. Aden was not assaulted was to Mr. Aden’s right, where the

gun was located.

       301.   It is unreasonable, therefore, that the Law Enforcement Defendants did not

expect or could not reasonably foresee that Mr. Aden would move to his right—the only

direction free of explosions and incoming rounds.

       302.   Indeed, Officer Vonderharr of the Bloomington Police Department remarked

prior to the shooting of Mr. Aden that “it just sucks. Those [less lethal rounds] are probably

going to push him towards that gun.”

       303.   Officer Vonderharr further commented that the assault and situation was

going to be “a shit show.”

       304.   Officer Vonderharr, like the Law Enforcement Defendants, was aware that

the assault plan was poorly conceived and would push Mr. Aden towards the gun.

       305.   Officer Josh Siefert, a SWAT team leader, observed the assault while

standing behind the MRAP to Mr. Aden’s left.

       306.   In his interview with the BCA, Officer Siefert described Mr. Aden as turning

his back to the Law Enforcement Defendants and putting his right hand down for balance.

                                             51
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 52 of 77




       307.     Officer Siefert further stated that the lethal rounds were fired so quickly that

the flashbangs, less lethal rounds, and lethal rounds were a single “burst of sound” and that

he did not learn lethal rounds were fired until after the shooting concluded.

       308.     Indeed, the firing of lethal rounds happened so quickly that the K-9’s were

not released.

       309.     Other SWAT team members, including Officer Tony Sungaard, indicated to

the BCA that the flashbangs shocked Mr. Aden, causing him to turn his body and raise his

left hand to protect himself from the incoming rounds and explosions.

       310.     Yet, when Mr. Aden did move to his right and turn his back to the Law

Enforcement Defendants, the Law Enforcement Defendants opened fire upon him.

       311.     Again, Mr. Aden did not move towards the Law Enforcement Defendants

who were to the northwest, but rather moved towards the northeast towards relative safety,

and did not raise or present the weapon in the direction of the Law Enforcement

Defendants.

       312.     Again, the Law Enforcement Defendants, at the time they elected to use

deadly force against Mr. Aden, remained shielded behind their armored vehicles, ballistic

shields, and body armor.

       313.     Mr. Aden and his movement presented no immediate threat. Indeed, Mr.

Aden acted predictably.

       314.     The Law Enforcement Defendants’ election to use force was also contrary to

the Law Enforcement Defendants’ own policies and procedures, including that policies

clearly stating that the use of force is a last resort and should be avoided when a situation

                                               52
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 53 of 77




can be de-escalated by other means, should be used only when immediately necessary, and

that the degree of force should be only that which is necessary to bring an incident under

control.

       315.       At the time of the assault, Mr. Aden was under control.

       316.       The election to use deadly force against Mr. Aden despite the absence of an

immediate threat and his predictable reaction is particularly egregious given that the Law

Enforcement Defendants had surrounded Mr. Aden with elite, specially trained SWAT

team operators, whose central duty is life saving and to operate with skill, knowledge, and

restraint in the face of potential danger.

       317.       SWAT team members, as the elite force of the Law Enforcement Defendants,

receive specialized, intensive training and are to be held to a higher standard than a typical

patrol officer.

       318.       It is wholly unreasonable and astounding that such SWAT team operators

would open fire upon Mr. Aden, given that the officers were adequately protected, Mr.

Aden moved away from the officers, Mr. Aden reacted predictably, and Mr. Aden never

raised the weapon at all, let alone in the direction of the officers.

The Law Enforcement Defendants Permitted and Sanctioned Warrior Style Training,
including by Permitting its Officers to Attend Seminars on “Killology” which Teaches
Law Enforcement Officers How to be “Predators” and “Killers.”

       319.       On information and belief, one or more Law Enforcement Defendants and/or

officers responding to Mr. Aden attended seminars and courses designed to teach law

enforcement officers how to kill and how to be prepared to kill, including, but not



                                               53
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 54 of 77




necessarily limited to, courses on the “Killology” philosophy taught by David Grossman

and his company, Grossman Academy.

       320.    Grossman, like others, teaches a fear-based approach to policing, instructing

law enforcement officers to view all situations as inherently dangerous and encouraging

officers not to hesitate to use deadly force.

       321.    Such warrior-style training emphasizes to law enforcement officers that

suspects are predators who are always looking for soft targets and body counts.

       322.    The training also emphasizes that all suspects give pre-attack indicators, such

as target glancing and scanning a scene, a lack of eye contact, a lack of dramatic movement,

hands to the face, or the “felony stretch” (where a suspect stretches his or her arms while

looking around).

       323.    Based on this training, an officer that observes such conduct should be on

heightened alert for a deadly attack.

       324.    Indeed, the Law Enforcement Defendants, including Defendant New,

commented that Mr. Aden’s act of looking around constituted a threat to use deadly

violence and indicated that he was preparing to flee or attack.

       325.    The Law Enforcement Defendants repeatedly referred to Mr. Aden’s act of

putting his hands to his head or moving slightly back and forth on the curb and the Law

Enforcement Defendants, including Defendants Kiehl and Stier, repeatedly stated that Mr.

Aden’s act of switching the phone from the right hand to the left hand was a pre-attack

indicator.



                                                54
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 55 of 77




       326.   However, Officer Moseng recalled Mr. Aden stating that he was no longer

interested in the gun and that Mr. Aden would only move towards the gun, but not touch

it, when the Law Enforcement Defendants began mustering for an assault and moving

personnel around the scene.

       327.   With the approval of his superior officer, Defendant Yakovlev attended the

two-day course “Bulletproof Mind: Mental Preparation for Combat” presented by

Grossman.

       328.   This two-day course was presented as a “recipe for ensuring that your mind

is mentally prepared for combat encounters” and covered topics such as “Surviving

Gunshot Wounds,” “Dreaming that Our Firearms Don’t Work,” “Combat Preparation for

Your Spouse,” “Asymmetrical Warfare,” and “The Killing Enabling Process.”

       329.   In Grossman’s Bulletproof Warrior training, Grossman teaches law

enforcement officers that killing is an acceptable police practice and justifies such conduct

by citing to various Bible verses, rationalizing that a law enforcement officer’s killing of a

suspect is not prohibited or encompassed by, for example, the commandments in Exodus

20:13 that “Thou Shalt not murder” and Matthew 19:18 that “Thou Shalt do no murder.”

       330.   The Law Enforcement Defendants sanctioned, authorized, and adopted the

Killology and other warrior-style philosophies by permitting their officers to attend

Grossman’s and other similar seminars and by adopting a warrior-style mentality to

policing that promotes violence.

       331.   As a result of this philosophy and training, the Law Enforcement Defendants

approached Mr. Aden with a combat mentality and equipped with combat-grade

                                             55
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 56 of 77




equipment, viewed him inherently as a threat despite his compliant, non-threatening

conduct, failed to engage in good faith negotiations, and elected to use violence

unnecessarily.

The Officers that Shot Lethal Rounds Give Varying, Contradictory Accounts of Mr.
Aden’s Actions and Conduct and Justifications for the Use of Lethal Force.

       332.    Five officers fired lethal rounds at Mr. Aden, striking him at least 11 times;

Defendants Ryan, Nelson, Peterson, Stier, and Kiehl.

       333.    Just as the negotiators were not consulted regarding the need for an assault,

the assaulters generally were not apprised of the status of negotiations or Mr. Aden’s

compliance, with the exception of Defendant Ryan who recalled that Mr. Aden made

significant efforts at complying with the Law Enforcement Defendants.

Defendant Ryan

       334.    Defendant Ryan was positioned in the Bloomington Bearcat directly in front

of Mr. Aden.

       335.    Defendant Ryan, in his BCA interview, stated that, after the explosions of

the flashbangs and firing of less lethal rounds, he observed Mr. Aden try to protect himself

and turn his back to the Law Enforcement Defendants before being shot.

       336.    Defendant Ryan stated that after arriving he and his team members “were

coordinating to make sure that the perimeter was now secure” and that they ultimately

obtained “360 degree coverage[.]”

       337.    Defendant Ryan never observed Mr. Aden pick up the gun, attempt to pick

up the handgun, or even touch the handgun prior to the assault.


                                             56
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 57 of 77




       338.   Defendant Ryan believed that the negotiations were productive, resulting in

Mr. Aden making “significant movement away from the firearm.”

       339.   When asked by the BCA why he believed an assault on Mr. Aden was

necessary at that moment, Defendant Ryan could only reply, “I don’t know.”

       340.   Defendant Ryan’s description of the shooting largely reflects that which was

recorded on video.

       341.   Defendant Ryan stated that after the explosions of the flashbangs, Mr. Aden

attempted to cover his head and attempted to move to the northeast along the curb upon

which he was sitting.

       342.   Defendant Ryan stated to the BCA that he believed Mr. Aden turned to the

northeast “just to get away from . . . maybe the 40 millimeter rounds that were coming

from the south, he, he just, I guess his body just gradually went to the north[.]”

       343.   Although Defendant Ryan admitted that Mr. Aden turned his head and body

to the northeast—away from the Law Enforcement Defendants—and covered his head,

Defendant Ryan claimed that Mr. Aden pointed the handgun to the south, behind him,

towards the Edina Bearcat.

       344.   Defendant Ryan stated that Mr. Aden “had the gun at his mid-waistline and

he was pointing it primarily at . . . more so where the Edina Bearcat had been staged[.]’

       345.   The audio and/or video recordings disprove that Mr. Aden raised the gun to

his mid-waistline or that he pointed it towards any Law Enforcement Defendants.

       346.   Defendant Ryan admitted, however, that Mr. Aden did not point the weapon

in his direction next to the Bloomington Bearcat.

                                             57
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 58 of 77




       347.   Defendant Ryan then heard someone yell that Mr. Aden had the handgun

and, after hearing such, began firing.

       348.   Defendant Ryan stated he fired two to three rounds before his gun jammed,

preventing him from firing more rounds at Mr. Aden.

Defendant Nelson

       349.   Defendant Nelson was positioned near Defendant Dakota’s MRAP—behind

and to the left of Mr. Aden.

       350.   Defendant Nelson stated that he imagined how Mr. Aden would react when

hit by less lethal rounds.

       351.   Defendant Nelson stated to the BCA that he was “shocked” that less lethal

rounds fired from behind and to the left of Mr. Aden caused Mr. Aden to move forward

and to the right instead of causing Mr. Aden to fall backwards.

       352.   According to Defendant Nelson, upon being hit, Mr. Aden “lunged forwards

and to the right, so I actually saw him turn and saw his back exposed” and that this reaction

“shocked” Defendant Nelson causing him to conclude that “this is not how this is gonna

go down” and therefore he “focused on getting my red dot on a body part of his[.]”

       353.   Defendant Nelson admitted that his view of the handgun was fully obstructed

and that, after the explosions of the flashbangs and firing of less lethal rounds, Mr. Aden

turned his back to Defendant Nelson and began moving in the opposite direction.

       354.   Based on Mr. Aden’s movement, Defendant Nelson determined that Mr.

Aden was “gonna try and kill people” while contemporaneously fearing that Mr. Aden



                                             58
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 59 of 77




would “turn [around] and run towards us ‘cuz we’re the closest escape avenue. And start

shooting people as he runs by. And I was like, oh, you need to shoot him.”

       355.   Defendant Nelson also stated that he assumed Mr. Aden was firing the

weapon prior or contemporaneously to Defendant Nelson shooting Mr. Aden, although he

admits that he could not tell who was doing the firing.

       356.   Defendant Nelson stated “I didn’t know at the time whether he picked the

gun up and just started popping rounds off or if it was the less lethal ‘cuz there was also

flash bangs that were being thrown . . . And so I heard booms. I couldn’t tell if it was

specifically from him. I thought it could have been from him as well.”

Defendant Peterson

       357.   Defendant Peterson5 was in the gun turret of the Edina Bearcat, to the left of

Mr. Aden, at the time the Law Enforcement Defendants shot and killed Mr. Aden.

       358.   Contrary to the video recordings and statements by other Law Enforcement

Defendants, Defendant Peterson stated in his BCA interview that Mr. Aden raised the

handgun and pointed it forwards, at the Bloomington Bearcat, rather than backwards as

recalled by Defendant Ryan.

       359.   Defendant Peterson stated that “quite simultaneous” to the deployment of the

flashbang, Mr. Aden “jumped up from his seated position.”




5
   Defendant Peterson shot and killed Zachary Premo in 2013 in Duluth, Minnesota, after
attempting to detain Mr. Premo for allegedly driving while intoxicated.

                                            59
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 60 of 77




       360.   The video recordings of the shooting, however, clearly show that Mr. Aden

never raised the weapon nor pointed it in the direction of any Law Enforcement

Defendants, either by pointing it to the northwest as claimed by Defendant Peterson or to

the south as claimed by Defendant Ryan.

Defendants Stier and Kiehl

       361.   Defendants Stier and Kiehl6 were snipers positioned on the rooftop across

the street from Mr. Aden.

       362.   Both Defendants Stier and Kiehl admitted in their interviews with the BCA

that they fired their weapons only after they saw Mr. Aden being hit by lethal rounds and

collapsing to the ground.

       363.   Defendant Stier stated that he saw less lethal rounds fired at Mr. Aden from

Mr. Aden’s right side.

       364.   However, no officers were positioned immediately to Mr. Aden’s right and

all less lethal rounds were fired from Mr. Aden’s left.

       365.   Yet, under the belief that the Law Enforcement Defendants were firing upon

Mr. Aden from the right, Defendant Stier concluded that Mr. Aden “made a very conscious

decision to fight through [the incoming rounds] and get to the gun.”

       366.   Neither Defendant Stier nor Defendant Kiehl knew how the Law

Enforcement Defendants intended to assault Mr. Aden prior to execution of the assault.



6
  Defendant Kiehl shot and killed Quincy Reindl in 2015, when Defendant Kiehl
encountered Mr. Reindl holding a gun to his own head. Officer Perron was also involved
in that shooting death.
                                             60
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 61 of 77




       367.   Defendant Stier stated he and Defendant Kiehl “knew there was some kind

of action plan” and that “as soon as they said execute, we knew now an offensive action

was going to be taking place to try and take him into custody.”

       368.   Defendant Stier stated: “I was trying to track him in my scope and get back

on target. Um, as I was doing that I heard the shots, I heard somebody yell, he’s got the

gun. It appeared to me that he staggered and started to, to, like he was going down as if he

had been hit by the initial gun fire. Um, but he still had his arm extended and still appeared

to have his, the gun in his hand uh, and at that point is when I fired one round. And, the

male ended up going down, um, right at that spot.”

       369.   As evidenced by the video recordings, Mr. Aden only extended his empty

left hand to surrender and thereafter raised his hand when instructed by the Law

Enforcement Defendants.

       370.   Defendant Kiehl stated, contrary to the video recordings and statements by

other officers, that he observed Mr. Aden deliberately move towards the Bloomington

Bearcat and raise and point the weapon at the Law Enforcement Defendants positioned

near that armored vehicle.

       371.   Defendant Kiehl stated that Mr. Aden “grabs the gun for sure. Um points it

and he goes right towards the bearcat.”

       372.   Defendant Kiehl further states that he believes he saw Mr. Aden fire the

weapon at the officers near the Bloomington Bearcat.

       373.   Defendant Kiehl stated: “I saw a muzzle flash um from that handgun, could

have been a reflection um goes right to the Bearcat.”

                                             61
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 62 of 77




       374.   As evidenced by the video recordings, none of this occurred.

       375.   Defendant Kiehl stated “some rounds get fired and he starts to stagger down

towards the steps of that building he was sitting by. Um, and as he’s falling, staggering

away, um I shot.”

       376.   Defendants Stier and Kiehl can be heard firing their weapons 2 to 4 seconds

after the other Law Enforcement Defendants ceased firing upon Mr. Aden.

       377.   This conduct was unjustified and unreasonable under the circumstances.

       378.   Defendants Ryan, Nelson, Peterson, Stier, and Kiehl, as members of

specially trained and elite SWAT team units, knew or reasonably should have known that

Mr. Aden did not present a threat, immediate or otherwise, to the Law Enforcement

Defendants and should have acted with the restraint expected and required of SWAT team

members.

       379.   Defendants Ryan, Nelson, Peterson, Stier, and Kiehl, as members of

specially trained and elite SWAT team units, understood that by using deadly force against

Mr. Aden without justification, they violated Mr. Aden’s rights to life, liberty, and due

process of the law.

       380.   By using such force without justification, Defendants Ryan, Nelson, Steir,

and Kiehl violated Mr. Aden’s constitutional rights.




                                            62
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 63 of 77




                                   COUNT I
                Deadly Force / Unreasonable Search and Seizure
    Fourth Amendment, 42 U.S.C. §§ 1983 and 1988, and Article I, §§ 2, 10 of the
                     Constitution of the State of Minnesota
              (Against the Lethal Force Defendants, as Individuals)

       381.    The Estate realleges and incorporates by reference each and every preceding

paragraph as if stated in full herein.

       382.   The Fourth Amendment to the United State Constitution and Article I,

sections 2 and 10 of the Minnesota Constitution provide that citizens are to be free from

excessive force and unreasonable search and seizures.

       383.   Title 42 U.S.C. § 1983 prohibits, inter alia, state actors from depriving

citizens of rights, privileges, or immunities secured by the United States Constitution and

Minnesota Constitution, including the right to life, liberty and to be free from excessive

force and unreasonable search and seizures as guaranteed by the Fourth Amendment and

incorporated through the Fourteenth Amendment and sections 2 and 10 of the Minnesota

Constitution. The rights were clearly established at all times relevant to this Complaint.

       384.   In violation of 42 U.S.C. § 1983, the Lethal Force Defendants, acting under

color of state law, deprived Mr. Aden of rights, privileges, and immunities secured by the

United States Constitution and Minnesota Constitution by using excessive, unreasonable,

and deadly force resulting in Mr. Aden’s death by shooting and killing Mr. Aden as he

attempted to surrender and/or attempted to protect himself from the assault against his

person.

       385.   At the time the Lethal Force Defendants shot and killed Mr. Aden, Mr. Aden

did not pose an immediate threat to the Law Enforcement Defendants.

                                            63
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 64 of 77




       386.   The Lethal Force Defendants’ actions were not objectively reasonable and

willful under the Fourth Amendment or under the Minnesota Constitution for the purposes

of qualified and/or official immunity under the totality of the circumstances and as direct

and proximate result of their actions, Mr. Aden, and thereby the estate, have been injured,

suffering his wrongful death, physical, mental, and emotional pain, discomfort,

embarrassment, fear, anxiety, and have been effected in other ways, including public scorn,

and a generally diminished sense of personal safety, and for attorneys’ fees and other costs

associated with commencement of this lawsuit.

       387.   Further Mr. Aden and the Estate have suffered pecuniary and other losses,

including, but not limited to economic damages and a loss of Mr. Aden’s aid, comfort,

companionship, guidance, and protection.

       388.   The Lethal Force Defendants, as a result of their outrageous and illegal

behavior, are liable to the Estate for the aforementioned injuries and damages as well as

punitive damages.

       389.   Total damages suffered are in excess of $20,000,000.00, to be further

determined at trial.

       390.   Punitive damages are also properly awarded against Defendants and are

hereby claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983),

and as such, are not subject to the pleading requirements or the different standard of proof

set forth in Minn. Stat. § 549.20.




                                            64
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 65 of 77




                                   COUNT II
               Excessive Force / Unreasonable Search and Seizure
    Fourth Amendment, 42 U.S.C. §§ 1983 and 1988, and Article I, §§ 2, 10 of the
                     Constitution of the State of Minnesota
                  (Against the Law Enforcement Defendants)

       391.   The Estate realleges and incorporates by reference each and every preceding

paragraph as if stated in full herein.

       392.   The Fourth Amendment to the United State Constitution and Article I,

sections 2 and 10 of the Minnesota Constitution provide that citizens are to be free from

excessive force and unreasonable search and seizures.

       393.   Title 42 U.S.C. § 1983 prohibits, inter alia, state actors from depriving

citizens of rights, privileges, or immunities secured by the United States Constitution and

Minnesota Constitution, including the right to life, liberty and to be free from excessive

force and unreasonable search and seizures as guaranteed by the Fourth Amendment and

incorporated through the Fourteenth Amendment and sections 2 and 10 of the Minnesota

Constitution. The rights were clearly established at all times relevant to this Complaint.

       394.   In violation of 42 U.S.C. § 1983, the Law Enforcement Defendants, acting

under color of state law, deprived Mr. Aden of rights, privileges and immunities secured

by the United States Constitution and Minnesota Constitution by using excessive and

unreasonable force, ultimately resulting in Mr. Aden’s death by assaulting Mr. Aden with

less lethal munitions and explosives despite the Law Enforcement Defendants’ knowledge

that, for example, the assault would push Mr. Aden towards the weapon on the ground, that

Mr. Aden complied with the Law Enforcement Defendants’ request that he put the weapon

on the ground and had not touched the weapon for approximately an hour and a half, that

                                            65
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 66 of 77




Mr. Aden had not attempted to flee, that Mr. Aden continued in good faith to engage in

negotiations with the Law Enforcement Defendants, and that Mr. Aden was himself likely

the victim of a crime.

       395.    The Lethal Force Defendants’ actions were not objectively reasonable and

willful under the Fourth Amendment or under the Minnesota Constitution for the purposes

of qualified and/or official immunity under the totality of the circumstances and as direct

and proximate result of their actions, Mr. Aden, and thereby the estate, have been injured,

suffering his wrongful death, physical, mental, and emotional pain, discomfort,

embarrassment, fear, anxiety, and have been effected in other ways, including public scorn,

and a generally diminished sense of personal safety, and for attorneys’ fees and other costs

associated with commencement of this lawsuit.

       396.   Further Mr. Aden and the Estate have suffered pecuniary and other losses,

including, but not limited to economic damages and a loss of Mr. Aden’s aid, comfort,

companionship, guidance, and protection.

       397.   The Lethal Force Defendants, as a result of their outrageous and illegal

behavior, are liable to the Estate for the aforementioned injuries and damages as well as

punitive damages.

       398.   Total damages suffered are in excess of $20,000,000.00, to be further

determined at trial.

       399.   Punitive damages are also properly awarded against Defendants and are

hereby claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983),



                                            66
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 67 of 77




and as such, are not subject to the pleading requirements or the different standard of proof

set forth in Minn. Stat. § 549.20.

                                     COUNT III
                                Denial of Medical Care
                      Due Process and 42 U.S.C. §§ 1983 and 1988
                      (Against the Law Enforcement Defendants)

       400.   The Estate realleges and incorporates by reference each and every preceding

paragraph as if stated in full herein.

       401.   The Due Process Clause requires the provision of prompt medical care to

“persons ... who have been injured while being apprehended by the police.” City of Revere

v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983).

       402.   The Law Enforcement Defendants shot Mr. Aden 11 times. Yet, the Law

Enforcement Defendants waited nearly ten minutes after shooting Mr. Aden to provide him

any form of medical care.

       403.   For six minutes, the Law Enforcement Defendants refused to approach the

motionless Mr. Aden. After approaching the Law Enforcement Defendants stood over Mr.

Aden talking, but not touching Mr. Aden.

       404.   After another minute, the Law Enforcement Defendants rolled Mr. Aden on

to his stomach and handcuffed him.

       405.   As a direct and proximate cause of the Law Enforcement Defendants’ failure

to render medical care, Mr. Aden died.




                                            67
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 68 of 77




       406.    The conduct of the Law Enforcement Defendants has deprived Mr. Aden of

the rights and liberties afforded to him by the United States and Minnesota Constitutions,

causing the aforementioned damages and injuries to Mr. Aden and the Estate.

       407.    The Law Enforcement Defendants, as a result of their outrageous and illegal

behavior, are liable to the Estate for the aforementioned injuries and damages as well as

punitive damages.

       408.    Total damages suffered are in excess of $20,000,000.00, to be further

determined at trial.

       409.    Punitive damages are also properly awarded against Defendants and are

hereby claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983),

and as such, are not subject to the pleading requirements or the different standard of proof

set forth in Minn. Stat. § 549.20.

                                      COUNT IV
                Unjustified Decision to Use Deadly and Excessive Force
                 Substantive Due Process, 42 U.S.C. §§ 1983 and 1988
                 (Against the Supervising Defendants, as Individuals)

       410.    The Estate realleges and incorporates by reference each and every preceding

paragraph as if stated in full herein.

       411.    The Due Process Clause of the Fourteenth Amendment protects citizens from

acts of the State.

       412.    “The touchstone of due process is protection of the individual against

arbitrary action of government.” County of Sacramento v. Lewis, 523 U.S. 833, 845-46

(1974).


                                            68
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 69 of 77




       413.   Substantive due process protects citizens from the “exercise of power

without any reasonable justification.” Id.

       414.   The election by the Supervising Defendants to use violence against Mr. Aden

is egregious and arbitrary, shocks the conscience, and was made with deliberate

indifference to the rights of Mr. Aden, including his right to life and liberty.

       415.   The Supervising Defendants use of violence against Mr. Aden placed Mr.

Aden and the officers on scene at a grossly disproportionate and unreasonable risk of injury

as compared to continued negotiations.

       416.   The decision to use violence was made despite the Supervising Defendants

having sufficient time to fully consider the potential consequences of their conduct and the

availability of less intrusive means.

       417.   The Supervising Defendants acted with conscious disregard to the risks

created and/or increased by the assault and with full knowledge that Mr. Aden did not and

had not presented an immediate risk of danger at any time through the course of the Law

Enforcement Defendants’ interactions with Mr. Aden.

       418.   The Constitution does not permit the Supervising Defendants to take any risk

deemed expedient, to make hasty decisions to use force, or to create an immediate risk of

injury where none currently exists.

       419.   The Supervising Defendants acted with conscious disregard of the risk to Mr.

Aden and, as a direct and proximate cause of that disregard, the Supervising Defendants

deprived Mr. Aden of his life and liberty without reasonable justification.



                                              69
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 70 of 77




       420.   As a result of the Supervising Defendants conscious disregard, Mr. Aden and

the Estate have suffered the aforementioned injuries.

       421.   The Supervising Defendants, as a result of their outrageous and illegal

behavior, are liable to the Estate for the aforementioned injuries and damages as well as

punitive damages.

       422.   Total damages suffered are in excess of $20,000,000.00, to be further

determined at trial.

       423.   Punitive damages are also properly awarded against Supervising Defendants

and are hereby claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30

(1983), and as such, are not subject to the pleading requirements or the different standard

of proof set forth in Minn. Stat. § 549.20.

                                       COUNT V
                                     Wrongful Death
                                   Minn. Stat. § 573.02
                       (Against the Law Enforcement Defendants)

       424.   The Estate realleges and incorporates by reference each and every preceding

paragraph as if stated in full herein.

       425.   Minn. Stat. § 573.02 affords a cause of action to Mr. Aden’s estate when a

death is caused by a wrongful act or omission of any person or corporation.

       426.   The use of deadly force by the Law Enforcement Defendants was extreme,

outrageous, and totally unwarranted under the totality of the circumstances.




                                              70
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 71 of 77




       427.   The Law Enforcement Defendants’ wrongful acts and omissions constitute

wrongful conduct resulting in the wrongful death of Mr. Aden for which Minn. Stat. §

573.02 allows recovery.

       428.   As a direct and proximate cause of the Law Enforcement Defendants’

actions, the Mr. Aden and the Estate, Mr. Aden, and his heirs and next-of-kin have been

injured, as a result of this wrongful death in the same ways as delineated above.

       429.   The Law Enforcement Defendants, as a result of their outrageous and illegal

behavior, are liable to the Estate for the aforementioned injuries as well as punitive

damages for Mr. Aden’s wrongful death.

       430.   Total damages suffered for this wrongful death are in excess of

$20,000,000.00 to be further determined at trial.

                                    COUNT VI
 Municipal Liability – Failure to Train, Failure to Discipline, Failure to Supervise,
                    and Condoning the Use of Excessive Force
                            42 U.S.C. §§ 1983 and 1988
                           (Against the Defendant Cities)

       431.   The Estate realleges and incorporates by reference each and every preceding

paragraph as if stated in full herein.

       432.   The Defendant Cities are liable pursuant to 42 U.S.C. § 1983 for the Law

Enforcement Defendants violations of Mr. Aden’s rights because the violations were

caused by a policy, practice, or custom of the Defendant Cities. The Defendant Cities’

policies, practices, or customs that caused constitutional harm to Mr. Aden included, but

are not necessarily limited to, the following:

              a. The Defendant Cities’ practice or custom of using force;

                                             71
CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 72 of 77




  b. The Defendant Cities’ practice of custom of using force, including

     excessive or deadly force, in the absence of an immediate threat or

     pursuit;

  c. The Defendant Cities’ practice or custom of refusing or failing to use

     appropriate de-escalation techniques and/or providing inadequate

     training regarding the use of or de-escalation of force;

  d. The Defendant Cities’ practice or custom of using force, including

     excessive and/or deadly force, against a non-threatening, fully contained

     and/or compliant suspect;

  e. The Defendant Cities’ practice or custom of using force rather than de-

     escalation techniques and providing inadequate training on situation de-

     escalation;

  f. The Defendant Cities’ practice or custom of using force, including

     excessive and/or deadly force, against a suspect that is actively engaged

     in negotiations with law enforcement;

  g. The Defendant Cities’ practice or custom of ignoring and/or disregarding

     negotiations and/or the results of negotiations when electing to use force

     against a suspect, including excessive and deadly force;

  h. The Defendant Cities’ practice of custom of failing or refusing to consult

     with negotiators regarding the possibility of a peaceful resolution or the

     necessity of using force, including excessive or deadly force, when

     evaluating whether to use force against a suspect;

                                 72
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 73 of 77




                 i. The Defendant Cities’ practice or custom of ignoring and/or disregarding

                    the potential risks of bodily injury to the suspect from the application of

                    force by law enforcement;

                 j. The Defendant Cities’ practice or custom of providing inadequate

                    training regarding the application of deadly force against a suspect;

                 k. The Defendant Cities’ practice or custom of failing and/or refusing to

                    properly inform officers who will apply force, including by explaining

                    the plan for the use of force or otherwise apprising the officers of the

                    suspect’s compliance with law enforcement or statements of intent to

                    surrender; and

                 l. The Defendant Cities’ failure to provide adequate training regarding the

                    use of less-than-lethal weapons and the effects the deployment of such

                    have upon suspects.

                 m. The Defendant Cities’ engagement in bias and discriminatory practices

                    or customs of utilizing greater force, or utilizing force more readily,

                    against Black and Somali suspects when compared to Caucasian suspects.

          433.   In their failures, the Defendant Cities have been deliberately indifferent to

the rights of citizens, and these failures and policies are the moving force behind, and direct

and proximate cause of, the constitutional violations suffered by Mr. Aden, as alleged

herein.

          434.   As a direct result of the Defendant Cities’ failures and policies as described

herein, Mr. Aden suffered the aforementioned injuries and the Defendant Cities are liable

                                                73
           CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 74 of 77




to the Estate for the aforementioned injuries and damages as well as punitive damages.

Total damages suffered are in excess of $20,000,000.00, to be further determined at trial.

       435.   Punitive damages are also properly awarded against Defendants and are

hereby claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983),

and as such, are not subject to the pleading requirements or the different standard of proof

set forth in Minn. Stat. § 549.20.

                                      COUNT VII
                                       Negligence
                       (Against the Law Enforcement Defendants)

       436.   The Estate realleges and incorporates by reference each and every preceding

paragraph as if stated in full herein.

       437.   The Law Enforcement Defendants were negligent in their election to launch

an assault against Mr. Aden who, for the prior hour and a half, had remained seated on the

curb, had made no attempt to touch the handgun, which he placed on the ground at the

direction of the Law Enforcement Defendants, and remained engaged in negotiations.

       438.   The Law Enforcement Defendants were negligent in failing and/or refusing

to gather adequate information relating to Mr. Aden from which the risk posed by Mr.

Aden could properly be assessed and from which the Law Enforcement Defendants would

have concluded that the risk of an assault was grossly disproportionate to the risks posed

through continued negotiation.

       439.   The Law Enforcement Defendants were negligent in introducing extreme and

overwhelming force against Mr. Aden, thereby causing the situation to escalate.



                                            74
             CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 75 of 77




          440.   The Law Enforcement Defendants were negligent in permitting the

negotiations to last only one hour and sixteen minutes, by failing to appropriately observe

the negotiations conducted by Officer Moseng, and by failing or refusing to recognize or

appreciate the substantial progress and de-escalation produced by such negotiations.

          441.   The Law Enforcement Defendants were negligent in devising an assault plan

that inevitably would have forced and ultimately did force Mr. Aden to move in the

direction of the weapon, thereby creating the circumstances that Defendants had also

planned in advance would lead to Mr. Aden’s death.

          442.   The Law Enforcement Defendants were negligent in applying less lethal

force against Mr. Aden while he was sitting, while he was compliant, and while the

handgun remained on the ground.

          443.   The Law Enforcement Defendants were negligent in failing to provide

medical care to Mr. Aden for more than seven minutes after shooting Mr. Aden more than

eleven times.

          444.   The Law Enforcement Defendants further acted negligently as described

herein.

          445.   The injuries and damages sustained by the Estate are a direct and proximate

cause of the Law Enforcement Defendants’ negligent acts.

                                   PRAYER FOR RELIEF

WHEREFORE, the Estate demands judgment against the Law Enforcement Defendants,

after trial by jury, as follows:



                                              75
          CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 76 of 77




   1. Awarding the Estate damages attributable to conduct by the Law Enforcement

      Defendants, jointly or separately, in an amount to be determined at trial, but in

      excess of $20,000,000.00;

   2. Granting judgment with all applicable interest, costs, fees, and disbursements

      herein, and awarding all monetary, statutory, and other awards to which the Estate

      is entitled;

   3. Awarding the Estate recovery of reasonable attorney fees to the extent allowed by

      applicable federal or state law; and

   4. Granting other legal, injunctive, or equitable relief as the Court deems just and fair.



ATTORNEYS FOR PLAINTIFF


 /s/ Matthew Lawlyes _____                               7/2/2020
Matthew Lawlyes                                          Date
Minnesota Attorney Lic. No. 0396832
Wilson Law Group
3019 Minnehaha Avenue
Minneapolis, Minnesota 55406
Phone: 612.436.7100
Email: mlawlyes@wilsonlg.com




 /s/ Michael Gavigan                                     7/2/2020
Michael D. Gavigan                                       Date
Minnesota Attorney Lic. No. 0393053
Wilson Law Group
3019 Minnehaha Avenue
Minneapolis, Minnesota 55406
Phone: 612.436.7100
Email: mgavigan@wilsonlg.com

                                             76
         CASE 0:20-cv-01508 Document 1 Filed 07/02/20 Page 77 of 77




 /s/ Eva Rodelius                             7/2/2020
Eva Rodelius                                  Date
Minnesota Attorney Lic. No. 0395621
Wilson Law Group
3019 Minnehaha Avenue
Minneapolis, Minnesota 55406
Phone: 612.436.7100
Email: erodelius@wilsonlg.com




 /s/ Hannah Brown                             7/2/2020
Hannah Brown                                  Date
Minnesota Attorney Lic. No. 0400017
Wilson Law Group
3019 Minnehaha Avenue
Minneapolis, Minnesota 55406
Phone: 612.436.7100
Fax: 612.436.7101
Email: hbrown@wilsonlg.com




 /s Ruth Lane                                 7/2/2020
Ruth Lane                                     Date
Minnesota Attorney Lic. No. 0398211
Lane Law and CPA Services LLC
8014 Olson Memorial Hwy. 55, Ste. 553
Golden Valley, Minnesota 55427
Phone: 715.379.0487
Email: ruth@ruthlanelaw.com




                                        77
